 514DECISIONSOF NATIONALLABOR RELATIONS BOARDKNICKERBOCKER PLASTIC CO., INC.andINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT LODGE NO. 727andPLAYTHINGS, JEWELRY AND NOVELTY WORKERSINTERNATIONAL UNION, CIO; PLAYTHINGS, JEWELRYAND NOVELTY WORKERS INTERNATIONAL UNION, LOCAL223,CIO;AND AMALGAMATED PLASTIC TOY ANDNOVELTY WORKERS UNION, LOCAL 801, OF THE PLAY-THINGS, JEWELRY AND NOVELTY WORKERS INTER-NATIONAL UNION, CIO, Parties to Contract. Case No. 21-CA-1111. April 30, 1953DECISION AND ORDEROn September 15, 1952, Trial Examiner Martin S. Bennettissued his Intermediate Report in the above-entitled proceeding,finding that Respondent had engaged in and was engaging incertain unfair labor practices, and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the Intermediate Report attached hereto. There-afterRespondent; Playthings, Jewelry and Novelty WorkersInternationalUnion, CIO, and Amalgamated Plastic Toy andNovelty Workers Union, Local 801, of the Playthings, Jewelryand Novelty Workers' International Union, CIO,1 parties to thecontract; and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.The Board2 has reviewed the rulings made by the TrialExaminer and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has consideredthe Intermediate Report, the exceptions and briefs, and theentire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner,3 withthe additions4 and modifications6 noted below.1The International and Local 801 are herein referred to as the CIO.2Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelationsBoard has delegated its powers in connection with this case to a three-memberpanel [Members Houston. Murdock. and Styles].We find no merit in the Respondent'sexceptions to the Intermediate Report relatingto the validity of certain cards designating the Union as the representative of particularemployees. In this category is the card of Ila McEvoy, who, the Respondent contends, re-voked her designation by going through the picket line. Cherokee Hosiery Mills, 93 NLRB590.Nor does the fact that the Respondent's name was omitted from a card or was writtenby a person other than the signer invalidate the designation where, as here, the signers atall times material have been employees of the Respondent. Similarly, it is not material thatsome cards were postmarked with a date prior to the date signed,as the evidence revealsthat these cards were distributed to the employees, signed by them, and received by theUnion between February and July 1951. Nor are union-designation cards fatally defectivemerely because the international but not the local is named as bargaining representative.Dolores, Inc., 98 NLRB 550.Although the General Counsel has excepted to the Trial Examiner's failureto countas valid two designation cards signed by employees who signed similar cards for anotherlabor organization in May 1951,we find it unnecessary to pass upon this issue as its resolu-tion would not, in any event, affect the Union's majority standing.41n addition to the Trial Examiner's finding that the Respondent on several groundsviolated Section 8 (a) (2) of the Act by entering into a union-security agreement with the6 Footnoteon next page.104 NLRB No. 71. KNICKERBOCKERPLASTIC CO., INC.515ORDERUpon the entire record in the case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respond-ent,Knickerbocker Plastic Co., Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with International As-sociationofMachinists,DistrictLodgeNo. 727, as theexclusive representative of all its employees in the appropri-ate unit with respect to wages, rates of pay, hours of em-ployment, or other conditions of employment.(b)Recognizing Playthings, Jewelry and Novelty WorkersInternational Union, CIO, or Local 801 affiliated therewith, asthe representative of any of its employees for the purpose ofdealing with it concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of em-ployment.(c) Performing or giving effect to its contract of September27,1951,with the CIO or to any modification, extension,supplement, or renewal thereof, or to any superseding agree-ment with said labor organizations. Nothing in this Order,however, shall be deemed to require the Respondent to varyor abandon those wage, hour, seniority, or other substantivefeatures of its relations with its employees, established inperformance of said contract, or to prejudice the assertion bythe employees of any rights they may have under such agree-ment.(d) Discouraging membership in International Association ofMachinists, District Lodge No. 727, by discharging employees,terminatingmedical or hospitalization plans, or refusing toreinstate any of its employees because of their union member-ship or activities; by discharging employees because theyhavegiven testimony before the National Labor Relations Board; orby in any othermanner discriminating in regard to hire ortenure of employment, or any term or condition thereof.CIO, we find that such conduct also constitutes independent violations of Section 8 (a) (1)and 8(a) (3).Ferro-Co Corporation, 102 NLRB 1646;John B.Shriver Company,103 NLRB 23.As the contract between the Respondent and the CIO was illegal because of the latter'sfailure to achieve compliance with Section 9 (f), (g), and(h) of the Act,we do not find itnecessary to pass upon or to adopt the Trial Examiner's dictum that the contract,despiteitsmaintenance-of-membership clause, otherwise"contained legal union-security language."5We note and correct the following minor misstatement or inadvertent error in the In-termediate Report, which does not affect the Trial Examiner's ultimate conclusions or ourconcurrence therein: The Trial Examiner excluded one Shuss from the complement of pay-roll employees employed on July 6, 1951,on the ground that this employee had quit on May 31,1951.The record shows, in fact, that Elizabeth Shuss rather than A. L. Shuss, the em-ployee listed on the payroll,had quit on that date.We therefore add this employee to thetotal of 317 employees found by the Trial Examiner to have been employed on July 6, 1951,finding the total to be 318. The following obvious typographical error in the IntermediateReportisnoted and corrected:Page 528,line 8, is corrected to read,"The first group 5 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) In any manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to form labor organizations,to join or assist InternationalAssociation of Machinists, District Lodge No. 727, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Upon request, bargain collectively with InternationalAssociation of Machinists, District Lodge No. 727, as theexclusive representative of all the employees in the afore-described appropriate unit with respect to wages, rates ofpay, hours of employment, or other conditions of employment,and if an understanding is reached, embody such understand-ing in a signed agreement.(b)Offer to Mary Ann Goff, Blanche Rounsavell, and to allof the employees discharged on July 10 and 11, 1951, immediateand full reinstatement to their former or substantially equiva-lent positions and restore the medical and hospitalizationinsurance benefits enjoyed by them prior to the date thesebenefits were discontinued, without prejudice to their seniorityor other rights and privileges, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."(c)Make whole Goff, Rounsavell, and all of the employees itdischarged on July 10 and 11, 1951, for any loss of pay eachmay have suffered by reason of the discrimination againstthem; and in the event any of the discharged strikers incurredmedical and hospitalizationexpenseswhich would have beencovered by the canceled medical and hospitalization plans,make them whole for such expenses, in the manner set forthin "The Remedy."(d)Withdraw and withholdall recognitionfrom the CIO astherepresentative of any of its employees in the within-described appropriate unit for the purposes of collectivebargainingwith respect to wages, rates of pay, hours ofemployment, or other conditions of employment.(e)Upon request make available to the National LaborRelations Board or its agents, for examination or copying, allpayroll records, social-security payment records, timecards,personnel records and reports, and all other records necessaryfor a determination of the amounts of back pay due under theterms of this Decision.(f)Post at its plant in Glendale, California, copies of thenotice attached to the Intermediate Report and marked "Ap- KNICKERBOCKERPLASTIC CO., INC.517pendix A."6 Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall, afterbeing signed by Respondent's authorized representative, beposted by it immediately upon receipt thereof and main-tained by it for sixty(60) consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered,defaced,or covered by any other material.(g)Filewith the Regional Director for the Twenty-firstRegion, within ten (10)days from the date of this Order, awritten report setting forth in detail the steps that Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is,dismissed insofar as it alleges that Respondenthas discriminated against Ethel Demogines.IT IS FURTHER ORDERED that the complaint againstPlaythings,Jewelry and Novelty Workers International Union,Local 223,CIO, be,and it hereby is,dismissed in its entirety.6 This notice, however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASECharges having been duly filed by International Association of Machinists,District LodgeNo. 727,herein calledMachinists or the Union, against Knickerbocker Plastic Co.,Inc.,herein called Respondent,the General Counsel of the National Labor Relations Board issueda complaint dated December 27, 1951,against Respondent.This complaint,upon which theinstant proceeding is based,alleged that Respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1), (2), (3), (4), and(5) and Section 2 (6) and(7) of theNational Labor Relations Act, 61 Stat.136, herein called the Act. Copies of the charges,complaint,and notice of hearing thereon were duly served upon Respondent and the partiesto contracts,Playthings,Jewelry and Novelty Workers International Union,CIO; Playthings,Jewelry and Novelty Workers International Union, Local 223,CIO; and Amalgamated PlasticToy and Novelty Workers Union,Local 801,of the Playthings,Jewelry and Novelty WorkersInternational Union,CO.'IActually,the second amended charge,dated December 20, 1951, and the complaint werethe first documents to be served upon the party to the contract and that service was madeon Local 223;in this respect,itmaybe noted that Local 801 was not chartered until September5, 1951, and that the official papers from its parent organization did not arrive in Californiauntil after September 18. Furthermore,Local 223 is a New York City local which is undercontract with the parent or affiliated company of Respondent in that city.Although Local223,which was on notice of this hearing, chose not to appear,a joint appearance was madein behalf of its parent International Union and in behalf of Amalgamated Plastic Toy WorkersUnion,Local 801,affiliated with the aforenamed International Union.As will appear, thelatter two organizations are actually the parties in interest who are signatory to the con-tract of September 27, 1951, which is attacked herein, and such interest was fully litigatedin this proceeding.Unless otherwise designated,these two organizations will be referredto herein as the CIO.283230 0 - 54 - 34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecifically, the complaint, as amended, alleged that Respondent has: (1) Refusedto bargaincollectively with Machinists on May 15, 1951, and thereafter, as the duly designated repre-sentativeof a majority of the employeesin an appropriateunit; (2)dischargedMary AnnGoff on June 18, 1951, and Blanche Rounsavell on June 25, 1951, because they had joined andassistedMachinists, had engaged in concerted activities, and had given testimony before theBoard in Knickerbocker Plastic Co., Inc., 96 NLRB 586, (3) discharged Kara Mather onJune 25, 1951, and Ethel Demogines on August 22, 1951, because of their union and concertedactivities;(4)discharged Its employees who hadengagedin a strike on or about July 9,1951, in protest of Respondent's unfair labor practices, therebyprolongingsaid strike, andrejected their unconditional application for reinstatement on or about March 24, 1952; (5)on or about July 26, discriminatorily discontinued hospitalization and medicalcoverage plansof its striking employees; (6) on or about September 1. 1951, did sponsor and promote theCIO among its employees and has since that date dominated, assisted, contributed support to,and interfered with the administration of said organization; (7) entered into an illegal col-lective-bargaining agreement with the CIO on or about October 1, 1951, (8) commencing onJune 9, 1951, did interfere with, restrain, and coerce its employees by (a) attempting toinduce its striking employees to return to work by threats of reprisal and promises of rewardand benefits; (b) stating that it would not enter into a contract with Machinists, would operatewithout said organization, and soliciting and permitting solicitation during working hours, ofmembership cards for various labor organizations while denying these privileges to Machin-ists, the foregoing conduct serving to prolong and extend the strike of July 9, 1951.The answers of the CIO and Respondent denied the commission of any unfair labor prac-tices by Respondent, the answer of the latter assigned reasons for the respective discharges,which are discussed hereinafter, and admitted that Respondent's agent had stated that itwould not bargain with Machinists.Pursuant to notice, a hearing was held from May 7 through May 20, 1952, at Los Angeles,California, before the undersigned Trial Examiner, Martin S. Bennett, duly designated bytheAssociate Chief Trial Examiner. All parties were represented by counsel, who wereoffered full opportunity to be heard, toexamineand cross-examine witnesses, and to introduceevidencebearingon the issues. At the close of the General Counsel's case, the under-signed granted his motion to dismiss the case against Mather, no testimony having beenpresented with respect thereto. At the conclusion of the hearing, the parties were offeredan opportunity topresent oral argument and to file briefs and/or proposed findings andconclusions with the undersignedOral argument was waived and briefs have been receivedfrom Respondent and the CIO.Upon the entire record of the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTKnickerbocker Plastic Co.,Inc., is a California corporation which maintains its principaloffice and place of business at Glendale,California,where it is engaged in the manufacture,sale,and distribution of plastic toys. During 1950,Respondent purchased materials,equip-ment, and supplies valued in excess of$500,000,all of which was shipped to its plant frompoints outside the State of California.During the same period,Respondent produced, sold,and shipped to points outside the State of California products valued in excess of $ 1,000,000.The undersigned finds that Respondent is engaged in commerce within the meaning of theAct.11.THEORGANIZATIONS INVOLVEDInternational Association of Machinists, District Lodge No. 727; Playthings, Jewelry andNoveltyWorkers International Union, CIO; Playthings, Jewelry and Novelty Workers In-ternational Union, Local 223, CIO; and Amalgamated Plastic Toy and Novelty Workers Union,Local 801, of the Playthings, Jewelry and Novelty WorkersInternationalUnion, CIO, arelabor organizations admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction; the prior casesThe issues presented herein stem from the attempt of Machinists to organize the em-ployees of Respondent who apparently had theretofore been unrepresented for the purposes KNICKERBOCKERPLASTIC CO., INC.519of collectivebargaining.This organizational campaign has resulted in previous proceedingsbefore theBoard andthe issues litigated in the present hearing arise from the second roundor installment,as it were,of this campaign. Since the present issues include allegations ofdiscriminatory discharges of employees because they had given testimony in the originalproceeding,the undersigned will set forth the history of this earlier litigation. The facts arefound in theBoard's decision in Knickerbocker Plastic Co., Inc., (21-CA-891, 21-RC-1380)96 NLRB 586. The undersigned has not, as requested by the General Counsel, inspected theactual transcript of the testimony in that proceeding inasmuch as, in his opinion, the Boarddecision adequately reflects the history of all matters germane herein.The organizational campaign commenced in mid-1950 and Machinists filed a petition forcertification of representatives in Case No. 21-RC-1380, on June 23 of that year. Respondentagreed to a consent election which was held on September 6 and 7 and was lost by the Unionby a narrowmargin.Machinists thereafter filed exceptions and, on January 31, 1951, theBoard directed that a hearing be held on same. Charges of unfair labor practices were alsofiled by Machinists and a complaint alleging violations of Section 8 (a) (1), (2), and (3) of theAct was issued on January 17,1951, and was later amended on March 19. The two proceedingswere consolidated for the purpose of a hearing which was held from April 2 to 20, 1951. TheTrial Examiner's report issued on May 29, 1951, wherein the allegations of the complaintwere substantially upheld. The Board handed down its Decision on October 2, 1951, and insubstantial agreement with the Trial Examiner found in essence that Respondent had (1)engagedin an intensive campaign of interference, restraint, and coercion during the periodpreceding the election, (2) had illegally given assistance and financial support to a labororganization, viz,Wage Earners Committee of the USA, Inc.; and (3) had discriminatorilydischarged two employees on September 7 and October 2, 1950. The Board further setaside the election conducted on September 6 and 7, 1950, and stated it would direct a newelection among the employees of Respondent"When the Regional Director advises theBoard that the circumstances permit a free choice of representatives...."As will appear below, Mary Ann Goff and Blanche Rounsavell, whose discharges werelitigated in the instant case, testified in the earlier hearing, and the Board Decision as wellas the Intermediate Report of the TrialExaminer,adopted bythe Board, reflect the sig-nificantnature oftheir testimonyB.The organizational campaign continuesPrior to setting forth the sequence of events, it may initially be noted that although theundersigned has given complete consideration to the facts litigated herein, it is deemedunnecessary to set them all forth in this report. On some aspects of the case, the conflictsof testimony are irreconcilable. Some of these have not been resolved because they could notaffect conclusions already overwhelmingly supported by a preponderance of credited testi-monyThe organizational activities of Machinists apparently came to a temporary halt after thefilingof the objections to the election on September 13, 1950, but resumed sometime inJanuary 1951, according to organizer Delmar Gordon. This activity included the distributionofhandbills at the plant as well as the solicitation of signatures for union-authorizationcards.The latter, introduced in evidence and discussed hereinafter in more details, showthat the signing of the cards during 1951 commenced in February; the cards largely reflectdates in the period from February to June of that year. These cards were either mailedback directly to Gordon or turned over to him by union adherents in the plant who col-lected them from the signers thereof.The first attempt in 1951 by Machinists to achieve recognition took place on March 20when Gordon wrote to President White of Respondent via registered mail. Gordon statedthatMachinists represented a majority of Respondent's employees, requested recognitionas bargainingagent, requested a meeting, and offered to prove the union majority throughany disinterested party. White did not reply to or acknowledge this letter. On May 15 Gordonagain addresseda letter to White. This letter was identical with that of March 20 and wasalso sent by registered mail; it, too,was ignored.At this point reference is made to one of the conflicts in testimony described above.Grand Lodge Representative Skagen of Machinists testified that he met with President WhiteinApril 1951 at Levy's restaurantand againin June at the Brown Derby restaurant, bothlocated in Los Angeles. White's testimony was diametrically opposed with respect to thesequence of the meetings, although at some places therein he appeared to agree with Skagenthat the meeting at Levy's took place in April, and admitted that he was confused concerningthese dates and months. White alsodisagreedconcerning the identity of those who werepresent and as to what was said. The undersigned considers a resolution to be unnecessary, 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDinasmuch as White admitted in his testimony that at the meeting atLevy's he informedSkagen that he would never recognize Machinists.Moreover,at the Brown Derby meeting,he admittedly rejected Machinists'offer to submita contractand statedthat he would notsign a contractwith them.The undersigned also deems it immaterialwhether thestatementswere made in April orJune. The fact is that Whiteadmittedly made them on one or the otheroccasion at a time material herein.Activityby Machinists among the employees continued during May with the solicitation ofsignatures and the holding of at least several meetings of employees.Late in May,Gordontelephoned PresidentWhite and,inter alia,stated that Machinists representeda majority ofthe employees and that it had designation cards to prove same.Gordon referred to organi-zationalactivityatthe plant by United Rubber,Cork, and Linoleum Workers, CIO, andaskedWhite if he intended to recognize that organization.White referredGordon to hislawyer,but refusedGordon's request for the attorney's name.:The recorddoes not disclosethe precise nature and extent of the Rubber Workers' activities at Respondent's plant,althoughit is apparent that some organizationalactivity took place.MaryAnn(;off was discharged on June 18 and Blanche Rounsavellon June 25. Theirallegedly discriminatory discharges are treated below.OnJuly5,the employeesvoted tostrike in protest of these discharges as well as the alleged refusal to bargain and em-powered a committee,to call a'strike when its members saw fit.The committee voted on July6 to strikeonJuly 9.On July 6,President Snider of Machinists telephoned White and ex-pressed concern over the scheduled strike.Snider stated that he desired to prevent a strike;thatMachinists was willing to submit evidenceof their majorityrepresentation; that newcards had been signedby employees;thatMachinists representeda majority; and that itwould like to hold a conferencewith White.The latter replied thathe had nothingto say toSnider and that he would have to speak toWhite's attorney.Snider askedfor the attorney'sname and White replied that Snider would find out soon enough and refused to supply the name.White did not testify concerningthis talkwith Snider,but generally denied that he refused toinform the union representatives of the identityof his attorney.His testimony is rejectedand that of Snider has been credited.On Monday, July 9,a number of employees of Respondent went on strike pursuant to theMachinists'strike vote.Goffand Rounsavell participated in the strike activities and in thepicketingwhich commencedatRespondent's plant.On July 10 and 11 Respondent wired 138named employees as follows:"Your failure to report to work todaywas without our per-mission.Unless you are at work Wednesday regular workinghourwe will considerthat youhave voluntarilyterminated youremployment with us."This wiremet with animmediateresponsefrom Machinists, which on July12 sent the following letter to Respondent:Please be advised that as heretofore representedto you,the undersigned Union is theCollective Bargaining Representative,and also the authorized representative on behalfof your employees,for not only negotiating wages, hours and conditions of employment,but also in connection with the present dispute with your company.Please be further advised that as such representative,and on thebehalfof each em-ployee individually,none of said employees have terminated his employment with yourcompany, or have ceased to consider himself an employee of your company. On the otherhand, said employees,as employees of your company,are merely respecting the presentpicket line around your premises.As soon as said picket line is removed,the under-signed,as your employees,will be ready,willing and able to return toyourpremises fora resumption of their several duties.Contrary to the wording of the telegram sent by you to each of said employees, theyare definitely not resigning or terminating,but on the other hand, consider themselvesas continuing employees,but respecting the present picket line.That the wire of July 10 and 11 was intended to effect a permanent severance of employ-ment is amply demonstrated by the record. Respondent's personnel records show that onJuly 31 it terminated employees who did not report for work during the strike. In addition,OfficeManager Bernice McCreary testified with respect to the entry "7/31/51 strike"appearingon the personnel record of an employee who had received the wire, that thisz White,here as elsewhere,denied that he refused to supply the name of his attorney.His denials are not credited.His testimony was frequently inconsistent.His dilatory tacticswith respect to Machinists are clearly evidenced on numerous occasions and, as will appearbelow, he made similar statements on other occasions,particularly to President John Sniderof Machinists, a clear andmeticulouswitness whose forthrighttestimonyhas been creditedin full. KNICKERBOCKERPLASTIC CO.,INC.521employee had worked until the time of the strike,had not reported thereafter,and did notreport after the wire had been sent.She further testified that"Itmeans she didn't return towork.That was the time they terminated all of that group...She was on the payroll upuntil the time the strike started and she did not return to work after she received a ...[wire].She was automatically terminated."Her testimony concerning the status of otheremployees disclosed identical treatment and disposition of their cases.On July 26,1951, all employees who had received the wire but ha8 not returned to workprior to July 26 were notified by Respondent by mail that their". . .hospitalization coverageunder the Blue Cross Plan and your medical coverage under the American Motorists In-surance Company Plan will be terminated by this Company...."This is further evidence,in the view of the undersigned,that the wire of July 10 and 11 meant precisely what it said onitsface and that it was not a maneuver.It is clear and the undersigned finds that on July10 Respondent discharged those strikers who had not returned to work and that it reaffirmedthis decision on July 26.C.Thedischarges1.Mary Ann GoffMary, Ann Goff entered Respondent's employ as an assembler at the rate of 75 cents perhour.She received hourly increases of 5 cents every 3 months until she reached the rate of$1, and thereafter received 5-cent increases in January and September 1950, this making atotal of $ 1.10 per hour.Itappears that her raise in January 1950 put her on a scale abovethat of her coworkers,because Foreman Fred Smith instructed her at the time not to men-tion her raise since no one else had received it.Her work was highly regarded and on two occasions in 1950 as well as on one in 1951, shewas asked to become an assistant to the floorlady.Goff declined each of these offers on theground that the proffered position did not involve an immediate raise in pay.3Goff wasregularly assigned to work on samples,these being new models for,the market which re-quired particular care.She was also one of several girls customarily selected for over-time work on Saturdays.Goff was admittedly an excellent worker and, according to Vice-President Hersey, was one girl in one thousand who had ability to lead help.According toForeman Smith,Goff had". . .ability...She is a woman who can use her head.She canthink while some girls you have to tell them every operation they do.She knew the operationon every job we had.She was qualified to do it."When asked if Goff was competent on allthe jobs she handled. Smith replied,"She was,Iwould say,as good as any I have got."Goff 's termination on June 18,1951,stemmed from her refusal to work on a particularoperation.Respondent claims that she quit,but its answer admits,the evidence demonstrates,and the undersigned finds that she was in fact discharged on June 18.Goff was most prominent in the organizational campaign of Machinists.She attended oneof the first meetings in July 1950,was elected to a committee,and distributed union-au-thorization cards. This card distribution continued during the second stage of the campaignin 1951 and she, together with Blanche Rounsavell,whose discharge is discussed below,received cards from Union Organizer Gordon, distributed them in the plant,and turned insigned cards to Gordon.The record indicates that she and Rounsavell were leading unionadherents and most active in its behalf.Goff testified for the General Counsel in the hearings held from April 2 to 20,1951, dis-cussed hereinabove.Both the adverse Board Decision and the adopted Intermediate Reportreflect the damaging nature to Respondent of her testimony.A finding that Section 8 (a) (1)of the Act had been violated was based upon her testimony attributing certain statements toPresidentWhite.Itwas found that White had stated he knew of Goff's union activities andthathe knew the identify of those who attended union meetings and what took place, thusfostering the impression that Respondent was engaged in surveillance of Machinists'activities.Goff's testimony also attributed statements to Vice-President Hersey which demonstratedhis animosity toward labor organizations.She gave other testimony,credited by the TrialExaminer,which attributed to Hersey a refusal to deal collectively with the employees; thistestimony,itmay be noted,was contrary to Hersey's version,which was rejected at thatproceeding.Again,Goff testified, and the--Trial Examiner found, that President Whiteannounced on September 7, 1950,that he would fight the union"with every drop of blood inmy veins and every penny in my pockets" and coupled this with the announcement of a blanketpay raise.The undersigned accordingly finds that Goff`s testimony inevitably played a sub-8 Vice-PresidentHersey testified that Goff received the three offers. The testimony ofForeman Smith that there was only one offer, in 1950, is not accepted. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial and damaging role in the adverse decision to Respondent by the Board in the pro-ceeding.The circumstances of her discharge are as follows: Goff 's customary assignment was onthe assembly of water guns.In August 1950, she was transferred to the repair of rejectedjet guns. According to Goff,she disliked the assignment because it required her to stand onconcrete all day,whereas, at her regular assembly work, she could sit down.Itwas alsodirty work,necessitating the use of pliers, metal cutters,and a mallet in order to take apartthe guru.Thisassignment lasted until Christmas when the manufacture of jet guns ceased andGoff was returned to the assembly of water guns.She remained at this work until June 1951 when,production of jet guns having resumed,Foreman Smith asked her, on June 7, to return to this repair work.He stated that the girlwho, had been performing the work was not available for several days. Goff asked if some-one else was available,pleading that she was not in good health at the time; Smith thenasked her to help him out for the day and Goff agreed.At 10 o'clock that morning,as Goffwas at work on jet gun repairs,Smith approached her and asked if she could stand the heavywork;Goff replied that she could not. Smith asked her to sign a statement that she couldnot endure the work,claiming that the front office desired the statement.Goff refused tosign one,stating that she would inform the front office of the reasons for her inability tohandle the job if management so desired and asked her for same. Smith replied that Goffwould have to suffer the consequences,whereupon Goff pointed out that her physical con-dition, if she took on the job,was such as to prevent her from working more than 3 or 4days a week.Goff testified,and the undersigned finds, that she was actually not in good healthat the time. 4Goff worked at jet gun repair for the remainder of the day.That evening she received wordthat her sister in Sacramento was ill.She immediately telephoned Foreman Smith at his homeand informed him that she was needed immediately in Sacramento and did not know the extentof her visit but would endeavor to return as soon as possible.Smith replied that this would be"perfectly all right."Goff went to Sacramento and returned on Thursday,June 14. Shetelephoned Smith at the plant on that date and asked him if it would be agreeable for her toreport on Monday,June 18,inasmuch as she was very tired.Smith replied that this would besatisfactory and inquired concerning her sister's condition.Goff reported for work on the morningofJune 18 and,apparently on the assumption that shewould not be returned to jet repair work, concerningwhichshe had complained, started toresume her assembly duties. Smith soon appeared on the scene and instructed her to returnto repair.'work on jet guns. Goff replied that she and Smith had discussed that previously andthatshe had helped him out for 1 day, June 8, as he had requested;that Smith had othergirls available who were much stronger than she;and that he ought to assign another girl tothis task that Goff,because of her condition,found so strenuous.Smith, as he had on June8,asked Goff to sign a statement.Goff refused,stating that they had discussed that beforeas well.Smith replied that she had refused to sign a statement and that she was also refus-ing to perform her job.Goff protested that she had handled this work for 5 months in 1950.Smithposed the issue by asking,"Are you refusing the job?";Goff replied that she was.Smith left the scene and Goff resumed her assembly work.Approximately 2 hours later,Vice-President Hersey appeared,togetherwith Smith,and Hersey instructed Goff, as thelatter testified,"to pick up my check as I was all through."Goff asked Hersey the reasonfor her termination and he replied that it was because she had refused the job.Goff pointedout that it was a novel situation for Respondent to discharge people for this reason.Herseybrought up the fact that Goff had declined opportunities for promotion,but Goffpointed outthat these opportunities had not involved a raise in pay. At about this point in the conversa-tion,Hersey stated: "and you have not been here for a week."Goff protested that she hadspoken to Smith about her absence and had received permission to be absent.To this Herseymumbled an unintelligible reply ,54Goff was aclear,forthright, andmost impressive witness whose testimony has beencredited in full.Smith's testimony was in substantial agreement with hers,but departedfrom itin some respects;in those instances,the testimony of Goff has been credited andadopted.sRespondent argues,based upon the testimony of Hersey and Smith,that Hersey informedGoff she hadrefused an assignment, and had;thereby quit her employment.Firstly, theirversions where conflictingwithGoff'shave not been accepted;secondly,even if credited,the use of the term "quit" by Herseyis insignificant. The crux of the matter is what action,ifany,was takenon this occasion,and the undersigned finds that Goff was actually dis-charged by Hersey,as, in fact,Respondent's answer admits. KNICKERBOCKERPLASTIC CO., INL.,523Goff proceeded to the plant office for her paycheck.Office Manager McCreary asked herto sign a statement to the effect that she was voluntarily terminating her employment andGoff, a woman of considerable spirit,refused,stating that she had not quit but rather hadbeen discharged;although McCreary testified herein she was not questioned concerning thisconversation.Hersey testified that he asked Goff to come to the office after she had cooledoff to discuss the matter;that she agreed;but that she did not appear.According to Smith,when the conversation ended Hersey led Goff out of the plant.Goff's testimony discloses that she spoke to Hersey on the following day, June 19, on thetelephone;asked if Smith had informed him that she, Goff,had received permission to beabsent;and that Hersey stated he had been so informed.On this occasion,according toGoff,Hersey asked her to come to the plant and talk over her employment withhim. Goffthen stated that Hersey was unable to do anything for her;this however drew no commit-ment from Hersey.Goff did state that she would appear at the plant but then failed to do so.The undersigned believes that Hersey has confused the two occasions and so finds. It isfurther found that this vague telephone conversation on June 19 did not constitute an un-conditional offer of reinstatement by Hersey,the very minimum treatment to which Goffwas entitled,but at best merely an invitation to discuss the matter.ConclusionsAs has been demonstrated,Goff was an early and outstanding advocate of Machinists inan organizational campaign which Respondent resisted bitterly and which resulted in aprevious unfair labor practice proceeding before the Board.Goff was equally prominent inthe second stages of the campaign and the prior Board Decision demonstrates that Respond-ent knew of her union activity. This is highlighted by the damaging testimony she suppliedfor the General Counsel at the prior hearing in April of 1951.Her ability as an employee need not be dwelled upon.The testimony of Foreman Smith andVice-President Hersey portrays her as a paragon of ability and efficiency who was competentatevery task in the plant and who was at the very least the equal of any other employee.Goff, moreover,worked upon Respondent's sample merchandise,obviously a job calling forgreat skill.It is clear that Goff, an employee of 31 years tenure in Respondent's employ, wasthe type of employee whom an employer would normally exert considerable effort to retainin its employ. This is all the more significant in a plant,as this, which was marked by con-siderable labor turnover.Against this background,the cause for the discharge advanced by Respondent,namely, herrefusal to accept a work assignment,is singularly unimpressive.Goff, in poor health of anapparently temporary nature,had previously been transferred in 1950 from her customaryassembly work to the repair of jet guns.On June 7,1951,when she was again transferred tothe job, she was fully familiar with the nature of the work and asked,in view of the state ofher health,that this work be assigned to someone else.Although she finally agreed to per-form the job on that date,Foreman Smithlater that morning unsuccessfully attempted toprocure a signed statement from her to the effect that she could not perform that type ofwork.Moreover,Respondent has not shown the purpose for which it sought the statement andthere is no evidence that such statements were ever sought or used on any other occasions.As the testimony of Hersey elsewhere discloses that the plant was run on a most informalbasis,and Respondent's personnel and payroll records,discussed hereinafter in more detail,most assuredly bolster that conclusion,this attempt to procure the statement is viewed as adecided departure from standard operating procedure.On June 18 Goff returned to work,only to be confronted with another assignment fromSmith to work on jet gun repair.Here,again,Smith attempted to procure a statement fromGoff that she was unwilling to perform the job. The latter,adverting to her plea of poorphysical condition, which she had raised on June 8.protested that girls in better physicalconditionwere available for the job.Significantly,Goff's testimony with respect to herphysical condition is entirely unchallenged. Hersey discharged Goff for refusing the jobtransfer,although there is uncontroverted testimony from Goff that other girls refused jobtransfers and were not disciplined therefor.In fact, the testimony of Blanche Rounsavellshows that she had on one occasion refused a job transfer without discipline or reprimand ofany, natureAnd even though the evidence preponderates against Respondent without thisadded factor,it is noteworthy that Hersey attempted to improvise a reason for the dischargeof Goff by intimating that she had been absent without permission,despite the fact that sucha contention has not been raised in Respondent's answer.6Significantly,all this activity6Nor would it make any difference if Goff, as contended by Respodent,had quit her job.The facts present herein would warrant a finding that she had been constructively discharged. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst Goff took place after she had testified against Respondent in April 1951,and aftershe had become prominent in the renewed organizational campaign by Machinists.Foreman Smith in effect contended that this repair work required intelligence and that theemployees who had handled the job during Goff s absence in June had not done so satisfactorily.On the other hand Smith admitted that any man with a little training could do the job, and thatany girl"who could use her head"could handle it. This does not demonstrate to the under-signed that Goff was the only person in the plant who could do the job.Nor does this mean that an employer is not free in the normal operation of its businesstoassign and place its employees as it sees fit. This basic right, however,may not beutilized as a pretext for the discriminatory elimination of an employee because of her unionactivities,and the undersigned is convinced on the facts present herein that such is pre-cisely the case here.The repeated attempts in 1951 to place Goff on this onerous job,despite her claim of poor health, and to procure a statement from her concerning her in-ability to perform the work,demonstrates that this was a case of improper and unlawfulmotivation.The undersigned deems it incredible that Hersey,in a plant marked by turnover, woulddischarge Goff, the employee he praised as one in one thousand and whom he had selectedseveral times for promotion,because of her unwillingness to handle an onerous job whichwas of a temporary nature,as the record demonstrates.Where herabilitywas so markedin all phases of Respondent's operations, the undersigned believes and finds that,absent adiscriminatory motive to punish Goff because of her testimony and her union activities, shewould not have been discharged on June 18.Significantly,an adverse Intermediate Reportin the prior proceeding was handed down by the Trial Examiner on May 29, 1951, and itreflected the damaging nature ofGoffs testimony.Furthermore,the persistent efforts tocompel Goff to perform a job which her health made difficult,warrant the conclusion thatRespondent was attempting to make her status untenable.Stated otherwise, it was attempt-ing to provoke her resignation,which under these facts would have constituted a construc-tive discharge.These views are only bolstered when attention is paid to the treatment ofBlanche Rounsavell who was discharged 1 week later under circumstances hereinafter setforth.The undersigned finds therefore that Respondent discriminatorily discharged Goff onJune 18,1951, in order to discourage membership in and activity on behalf of Machinists andbecause Goff had given testimony under theAct. It isfurther foundthat bythe foregoingconduct Respondent has interfered with,restrained,and coerced its employees in the exerciseof the right to self-organization,to join or assist labor organizations,and to bargain throughrepresentatives of their own choosing.N.L.R.B.v.May Department Stores Co.,154 F. 2d 533(C.A. 8), cert. denied 329 U. S. 725; N.L.R.B. v. Bird Machine Co., 161 F. 2d 589 (C. A. 1);East Texas Steel Castings Co., 99 NLRB 1339;and Editorial"El Imparcial"Inc., 99 NLRB8.2.Blanche RounsavellBlanche Rounsavell entered Respondent'semploy in September1946as an assembler.She received a 5-cent raise every 3 months until she attained the rate of$1 and, in Septem-ber 1950, was raised to $1.05 an hour.Although Foreman Smith at one point in his testimonydenied that he had ever stated she was one of Respondent's best workers,her productiontotals discussed below demonstrate that at the very least her production was superior to thatof many of her coworkers.She was discharged on June 25, 1951.Rounsavell, like Goff,became an early supporter of Machinists.She signed a card anddistributedand collected cards from employees throughout the protracted Machinists'campaign.According to Rounsavell,she distributed 40 to 50 designation cards among em-ployees.And, as in the case of Goff, Rounsavell played a prominent roll in the prior unfairpractice proceeding.She was a witness for theGeneral Counsel during the hearings conductedfrom April 2 to 20,1951, and testified on three occasions. Her testimony,it is clear, wassimilarly of a highly damaging nature to Respondent.Thus,her testimony implicated Presi-dent White and Vice-President Hersey in certain acts of assistance to an unaffiliated labororganization which the Board found to have been illegally assisted and supported by Re-spondent;the remedy in the decision included a direction to Respondent to withhold allrecognition from that labor organization.Rounsavell also presented testimony attributingtoVice-President Hersey statements announcing the institution of an insurance plan; thelatterwas found by the Board to have been unlawfully motivated and timed. She furthertestified that Hersey had threatened a group of employees,including herself,as a resultof their efforts to persuade another employee to join Machinists, and that Hersey, in thepresence of Rounsavell,threatened the group with discharge if certain information was notdivulged.The Board specifically made 8(a) (1) findings based uponthis testimony. KNICKERBOCKER PLASTIC CO., INC.525On June 18 Rounsavell fell ill with influenza and did not report for work.She telephonedher floorlady,Laureta Schumacher;informed her that she was ill; and asked Schumacher tonotifyForeman Smith of her condition and inability to report for work.This,Rounsavellcredibly testified,was her practice,namely, to notify the floorlady when she was to beabsent.Rounsavellwas ill for 1 week and reported for work on June 25. She performedher customary duties that day without any comment from management.At the close of the day, Foreman Smith appeared on the scene and presented Rounsavellwith her paycheck.Rounsavell asked Smith why she was being released and the latter repliedthat it was because she had failed to call in during her absence. Rounsavell immediatelyprotested that she had notified Schumacher of her absence and asked Smith if Schumacher hadinformed him of her call.Smith did not reply to this query and Rounsavell then stated thatshe believed she was being discharged as the result of her testimony in the prior Boardproceeding.Smith did not respond and immediately walked away. As will appear, the under-signed believes that Rounsavell correctly evaluated at least one of the causes behind hertermination.ConclusionsRespondent's answer alleges that Rounsavell was discharged for two reasons:(1) Exces-sive absenteeism,and (2)spending a disproportionateamountof time inthe ladieslounge.With respect to the latter,Respondentintroduced no evidence of such conduct on the part ofRounsavelland she,a clear and concise witness,crediblytestifiedthat she never went to therestroom and smokedas many of the girls did, and that she didnot go to the restroom overtwice daily.Moreover,thispurported reason was not mentionedto Rounsavell at the time ofher dischargewhich was, on the contrary,peggedsquarelyupon another ground.Accordingly,the undersignedfindsthe claimnot only to be unsubstantiated, but further that it was not thetrue cause for her dischargeSee N.L.R.B. v.Idaho RefiningCo., 143 F. 2d 246 (C. A. 9);Stokely Foods, Inc., 91 NLRB 1267, enfd. 193 F. 2d 736 (C. A. 5); and AnchorRug Mills,85 NLRB 765.Nor doesRespondent'sother groundof excessive absenteeism,advanced in its answer,stand up underscrutiny.Its records demonstratethat Rounsavell's attendance was particu-larly good.Thus,she was not absentduring 1950until the week endingNovember 26. Shemissed 6 workingdaysbetweenthat time and the end of theyear, but the record does notdisclosewhether this was of Rounsavell's choice oras the result of a reduction in operationsduringthe holidayseason.She wasabsent1 day in January and 1 in March and,during theprior hearing while undersubpena by the General Counsel, missedconsiderable time duringthe weeks ending April8 and 22. Thereafter,she missed1 dayduring theweek of May 20and 1 during the week endingJune3.Even assumingthat theseabsences,save for the timespent at the prior hearing,resulted fromchoice rather than lack of work, theyclearly werenot excessive.Moreover,the terminal remarksby Foreman Smith aresilent concerningany excessiveabsences on the part of Rounsavell He referredsolely toher purported failureto report her illness during her last absence.Accordingly,the undersigned findsthat thelast assigned reason for Rounsavell's dischargewas not thetrue reason therefor.Althoughnot raised in its answer and not a partof the factualpicture with respect to hertermination,Respondent adduced testimony concerning several potential reasons forRounsavell'sdischarge.Thus,Foreman Smith claimedthatVice-President Hersey hadreprimanded Rounsavell for excessive talking on several occasions during the first quarterof 1951. Hersey, however,testifiedthat he hadreprimandedher onone occasion during Mayor June 1951.He claimed that Rounsavellat the time invitedhim to discharge her if heviewed hertalking so unfavorably,but that he did not;moreover,it is clear, even on the faceof Respondent's presentcontention,thatRounsavell would not have been terminated absentthe incidentin June. Accordingly,the undersigned finds thatthisreason was not a causefor her discharge.Foreman Smith also gave some dubious testimonyto the effectthat Rounsavell had partici-pated in excessive talking during the entire4 years that she workedunder his supervision.This testimonythe undersigned is unable to credit;had the talkingactuallytaken place astestifiedby Smith andhad it been regarded so seriouslyby him,it isdifficult to believe thatthisRespondent,which finallyterminated Rounsavell without warning or notice,would nothave taken appropriate action at the time rather than to have tolerated it for4 years. Thiscontention is thereforefound to be devoid ofmerit and it is furtherfound thatthis did notconstitute the true reason for her discharge.Smith also providedtestimonyto the effect that Rounsavell once told him she could turnout1,600 units of production if she received a wage increase.This,it is assumed, con-stitutesa claim by Smiththat Rounsavell was loafing on the job.However,Smith admittedthat Rounsavell's regularproductionwas 1,300 to1,350 units, thisagreeing withher testi- 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonythat she averaged1,300 to 1,400units.Moreover,Rounsavell uncontrovertedly testifiedthatsome of the girls turned out substantially less than1,300units of production and that 1girl who produced but 1,000 units was still in Re'spondent's employ.Thus, Smith's testimonydoes not stand up under scrutiny,and moreover,this reason,if it be such, was not advancedat any time prior to the present hearing.Accordingly,the undersigned finds that it was notthe true reason for her discharge.Turning to the remaining contention,namely,Rounsavell's allegedly unreported absencefrom June 18 to 25, the facts supporting Respondent's position are equally unimpressive.Smith testified that Rounsavell had not reported her absenceto him.On the other hand,Rounsavell credibly testified that she had reported her absence to Floorlady Schumacher. aswas her custom,and that she so informedSmithon June 25 whenhe handed her her check.Schumacher,although apparently still in Respondent's employ, was not called as a witness.Had her testimony not comported with that of Rounsavell,itwould have been relatively simpleforRespondent to adduce this fact.Itis reasonable therefore to infer that her testimonywould have supported Rounsavellin thisrespect.Rounsavell's testimony that she reportedher absence to her floorlady,according to practice,is thus unchallenged and is credited.Nor was any evidence presented that Respondent had a plant rule relative to call-ins byabsentees.See Wallick and Schwalm Company,198 F.2d 477 (C. A. 3).Whennote is taken of Rounsavell's tenure, dating back almost 5 years, her good attendancerecord,and, as the undersigned finds,her desirability as an employee,Smith's positionherein becomes untenable.In a plantmarked byconsiderable turnover of personnel, as wasthis, theundersigned deems it incredible that Smith would not have investigated Rounsavell'sclaim that she had reported her illness.Certainly the meanswere very much at hand. AllSmith had to do was to ask the floorlady if Rounsavell was tellingthe truth.There is noevidencethat he didand the undersigned believes that Smith did not because he chose not to.Significantly,when Rounsavell returned home on June 25, after her discharge,she telephonedSchumacher,as she testified,and ascertained that Schumacher had notified Smith of herabsence In view of the foregoing,the undersigned finds that Smith's testimony herein is notworthy ofcredence.Inasmuch as Respondent's reasons for the discharge of Rounsavell have been demonstratedto be trivial, not related to the circumstances of her discharge,and devoid of merit, oneneed not look far to ascertain,on a preponderance of the evidence,what was the true reasonfor her discharge.Rounsavell played an active role in the Machinists'organizational campaignand had provided damaging testimony against Respondent in the prior unfair labor practicehearing.An adverse Intermediate Report in that case had been handed downby the TrialExaminer on May 29,1951.The undersigned therefore finds that Respondent availed itselfof Rounsavell's illness and resulting absence as a pretext for eliminating a leading unionadherent from its employ, just as it did in the case of Goff.The undersigned finds that Respondent discriminatorily discharged Blanche Rounsavell onJune 25because of her membership in and activities on behalf of Machinists,in order todiscourage unionmembershipand activity,and because Rounsavell gave testimony under theAct. It is furtherfound that by the foregoing conduct Respondent has interfered with, re-strained,and coerced its employees i i the exercise of the right to self-organization,to joinor assist labor organizations,and to bargain through representatives of their own choosing.N. L.R.B, v. Smith Victory Corp., 190 F.2d 56(C. A. 2), N. L. R. B. v.CondenserCorp., 128F. 2d 67 (C. A. 3); Roxboro Cotton Mills, 97 NLRB 1359;and MathewsLumber Co.,Inc., 96NLRB 322.C.Therefusal to bargain1.The appropriate unitThe complaint alleges and the parties stipulated that all production,maintenance, shipping,and receiving employees of Respondent at its Glendale plant,including experimental andtool and die shop employees,but excluding office and clerical employees,watchmen,guards,supervisors,and professional employees,constitute a unit appropriate for the purposes ofcollective bargaining.The undersigned finds that the above-described unit, which is in effectthe common industrial unit,constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitThe agreement of the parties concerning the appropriateness of the unit does not extend tothe issue of majority representation. In fact,the record contains many exhibits and much KNICKERBOCKERPLASTIC CO., INC.527testimony relative to the employee status of various personnel. This results from the un-willingnessof the parties to stipulate or agree as to who comprised the complement ofpersonnel on any given date. Respondent's payroll records are incomplete in that they dis-close only those persons who received checks in a given week and do not disclose or listemployees who were absent, ill, on sick leave, industrial accident cases, and the like.In order to ascertain the identity of these other persons within the complement of per-sonnel and their employee status, recourse was had largely to other evidence from Re-spondent's personnel records. The undersigned has endeavored to achieve some degree ofclarity from this involved factual picture. The problem, of course, is actually two-fold; itrequires a determination of the numerical composition of the unit and then, on the basisthereof, a determination of the validity of the designation cards by employees within the unit,concerning which many other contentions have been raised.Turning to the first issue, the complaint alleges that the Union has been the majorityrepresentative of the employees of Respondent since May 15, 1951. The incomplete payrollsintroduced in evidence reflect payroll periods for the weeks ending May 13 and July 8, 1951,respectively. The undersigned has endeavored to compute the figures and evaluate the factsas of the latter date, which is the date when matters came to a head during this stage of theorganizational campaign by Machinists.Respondent's payroll for the week of July 8 contains 315 names. The exhibit received inevidence which reflects this payroll contains 337 names. These consist of the 315 concededby Respondent to be correct, plus 22 others. These 22 additions are the names of employeesconcerning whom testimony was provided byRespondent's Office Manager McCreary. Itshould first be noted, however, that the figure of 315 must be reduced to 314; one of thosenamed, Shuss, quit Respondent's employ on May 31.Of the 22 names, Ni. Garcia and G. Palmisano, have not been counted as employees on thecrucial date. The first quit on June 21 and the second, it appears, was ill after June 23, 1951.The record does not disclose that she was on sick leave, in which event she would have beenincluded, and the issue has been resolved in Respondent's favor. In addition, the name of athird,Nogrady, is a duplication and has not been counted. The remaining 19 were largelypersons whowereworking up to the time of the strike on July 9, some few were on sick leaveat the time; and some were industrial injury cases under treatment. With respect to these19, the undersigned finds that they had a reasonable expectation of continued employment andthattheywere employees within the unit at the time. Whiting Corp., 99 NLRB 117; SextonWelding Co., 96 NLRB 454; and Puerto Rico Condensor Corp., 89 NLRB 1570. Cf. Sargentand Co., 99 NLRB 1318.7To the previously resulting total of 333 are to be added the names of Goff and Rounsavell.Their employment was discriminatorily terminated by Respondent, and they accordinglyremained employees within the meaning of the Act To this total of 335 may be added 11others who were actually working on July 8 and, in fact, the inclusion of their names is urgedby Respondent. Their names are Nichols, Hintz, McGarry, Cavanaugh, Hanson, Hansen,Juardo, Mazzeo, Reynolds, Ritchie, and Contreras. Other names proffered by Respondent aspart of this group already appear on the payroll.From the resulting figure of 346 has been subtracted a group of 29 conceded to be super-visory, sales, and office personnel. Several stipulations, actually including 36 names in thesecategories,were received, but 7 of those named do not appear on the July 8 payroll. As aresult the undersigned has deducted 29 names from the total, this leaving a net result of317 names. The undersigned finds them to have been the complement of personnel within theappropriate unit during the payroll week ending July 8, 1951. In so finding it is only fair topointout that the possibility of minor errors in this computation exists, in view of the1 The undersigned believes that it would unduly burden an already lengthy report to itemizeand treat separately with each case. Suffice it to say that the names have been tabulated andcomputed.Consideration has been given to and an analysis made of each case where anamehas been added to the payroll. The undersigned has further in mind that all this couldhave been obviated by an election at which the individual cases could havebeenworked out.Thishowever was rendered impossible by the unfair labor practices of Respondent in con-nection with the previous election wherein Machinists attempted to demonstrate its majoritystatus. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of the persons in the unit who possess the same surname;however, the computa-tion is substantially correct.8As stated,there were 317 employees within the appropriate unit during the payroll weekending on Sunday,July 8,1951.This figure actually reflects the complement between Monday.July 2, and Friday. July 6, with the possibility that some worked on Saturday,July 7.As evi-dence of the union majority in the appropriate unit,the General Counsel offered in evidence anumber of union-authorization cards designating Machinists as the bargaining representative.These cards were in 2 groups.The first group of 238 reflects signatures in 1951, and a secondgroup of 13 cards reflects signatures in 1950.Treating first with the larger group, the testimony of Union Organizer Gordon,supportedby that of Goff. Rounsavell,and Elizabeth Norton, discloses that these cards were distri-buted in the plant subsequent to January1951;in fact,the dates on the cards start during themonth of February.All were signed and mailed in to Gordon who turned them over to afield examiner of the Board.in the latter part of June1951.Gordon admittedly received andturned over several cards to the field examiner after that date;4 of the cards bear dates inJuly,1 on July8,2 on July 9, and 1 on July14. They,accordingly,have been excluded fromthe computation of'umon representation during the workweek ending July 7.With respect to the remainder of the first group,the evidence thus discloses that thesecards were in the possession of the Board prior to the demand for recognition on July 6,discussed hereinafter.Several of the signers identified their own signatures and some theyhadwitnessed.Evidencewith, respect to the remainder was presented in the followingmanner.Martin Zimring,a field examiner for the Board for 101years, testified that onapproximately 100 occasions during his tenure he had compared the signatures on groups ofunion-designation cards with corresponding signatures on company records or canceledpayroll checks;that the occasions for this comparison arose in the line of duty when therewas a question concerning the authenticity of signatures during the conduct of a crosscheckof union cards for the purpose of ascertaining a union majority.He further testified that he had compared the signatures of the cards in this group, aswell as those in the second group of 13, with the signatures appearing on Respondent'scanceled payroll checks and employment forms,these being company records supplied byRespondent.Zimring found all but nine of the cards in the first group to be in the samehandwriting as that appearing on the company records.With respect to the second group,he found all but several to be in the same handwriting as that appearing on the correspondingcompany record.In those cases where the handwriting did not match to his satisfaction he made no negativefinding;he restricted his conclusion solely, in view of the absence of a satisfactory exemplaror the fact that the signature was a printed one, to a declination to find that the authorizationcard bore the authentic signature of the designated employee.However, in a majority of theinstances where Zimring did not make a finding of genuineness, the General Counsel calledthose persons as witnesses and they proceeded to identify their signatures on the cards. Inview thereof,Zimring's affirmative identification of the great majority of the cards becomesall the more persuasive.Although not all of the cards identified by Zimring have been relied upon by the under-signed,for other reasons set forth below,at this point consideration will be given to Re-spondent's basic objection to the receipt in evidence of these groups of cards; this objectionispredicated upon the purported lack of a foundation for their receipt.However, the Cali-fornia decisions do not support Respondent's position herein.See °ction1944 ofthe Codeof Civil Procedure.In Newell's Estate,75 C. A.554, the courtcite Jones on Evidence withapproval to the effect that a witness identifying handwriting need not belong to any particularcalling or profession.Itheld that the only requirement was that the business opportunitiesand intelligence of the witness should be such as to enable him to have reasonable skill inthe judging of handwriting.In People v. Daniels,85 C. A.2d 182, 192 P. 2d 788,where theissue was the identification of the signature on a deed, the court held that a police officerwho worked on a check detail qualified as an expert on handwriting.The court stated that8 The General Counsel attempted to show that certain leadmen and floorladies includedin the unit are supervisory personnel. Respondent's contention that this group had none oftheprerogatives or indicia of supervisors is somewhat suspect inasmuch as this claimplaces Respondent in the position of running a plant of this size andwithsome departmentson more than 1 shift, with but 7 foremen or supervisors. However, the preponderance of theevidence does not support the finding urged herein by the General Counsel.See EnglanderCo., 100 NLRB 164. KNICKERBOCKERPLASTIC CO., INC.529the witnessneed not follow the profession of a handwriting expert andthat it wasonly neces-sary thatin the vocation followed bythe witness he be called upon to make frequent com-parisonsof handwriting. See also Hobbs Wall and Co., 30 NLRB 1027, 1042.Returningto the instantcase, the undersignedisof the beliefand findsthat the fieldexaminer had the business opportunities to make frequentcomparisons of handwriting andalso had theintelligenceto doso. In fact,his experiencein the analysisof handwriting waspeculiarly with the identical problem presentedin this case,namely, establishing the au-thenticityof signatures on union-designation cards.Respondent did not attemptto disputethe authenticityof the signaturesby calling any witnesses on the topic,expert orotherwise.although,certainlywithrespect to the purported signers still in itsemploy,the means wasvery muchat hand.Cf.N.L.R.B. v.Wallick & Schwalm Co.,supra.Moreover,as stated,Respondent is in a particularly poor positionto objectto this particularmethod of proofof a unionmajority,for it was Respondent's prior unfair labor practices which preventedthe conductof a free election and, as a result ofwhich, theGeneral Counselchose to proceedin thepresentmanner.In view ofthe foregoing considerations,the undersigned rejectedRespondent's contention and received the cards in evidence. 9In computing the totalof cards,the undersigned,still treatingwith thefirst group, haspassed upon various ofthe cards as follows: The card ofBetty Beard,General Counsel'sExhibit No. 231, was received inasmuchas her signatureto the card was witnessed. The cardof ElveraCisneros, General Counsel's Exhibit No. 228, althoughundated has been received;her cardwas among those distributedand received in the period from Februarythrough June1951.The undersigned has not includedin his computationof valid designation cards GeneralCounsel's Exhibits Nos. 73 and 78,these being the cards ofFrank Coate,dated March20, 1951,and Aline Gaide, dated March 12, 1951. Althoughthese wereauthenticand in fact Gaide identi-fied her card,the record indicatesthat Coate andGaide signed cards for another labor organi-zation, RubberWorkers, in May of thatyear.The undersigned doubtswhether thisconstitutesa repudiation of the designation card for Machinists and is inclined to believe that it is moreindicative of an alternative designation,but Boardpolicy appearstobethe contrary. AceSample Card Co., 46 NLRB 129, Central Paint& Varnish Works, 43 NLRB1193, andPennsyl-vania HandbagFrame Co., 41 NLRB 1454.Seven of thesigners of valid cards,Moses, Digati, Minneci, Long, Stine,Campos, andHamilton,signed duplicate cards;hence only one card for each has been counted and theduplicates have been disregarded.Withrespect toa number ofcards signed and dated duringthe Februarythrough Juneperiod of1951, the names of thesigners do not appear on theJuly 8payroll.Although the payrollwas admittedlyincomplete, it has been necessary to relythereon,save where it has been amplifiedby testimony.In those instanceswhere there wasno amplifyingtestimony,the cards,although receivedin evidence,have not been counted.The card ofEthel Demogines,General Counsel's Exhibit No. 216,has not beencounted; shequit Respondent's employ on May4andwasnot rehired until August 9.1951. Four other cards,those ofMather,M. Garcia, Palmisano, andBorquez,have not beenincludedin the computation;these four either left Respondent's employ orwere discharged during themonth of June 1951.Anothercard, that of LillianMontanez, hasnot been included.Althoughshe identified hersignature on a card datedMarch 13, 1951, and apparently worked forRespondent thereafter,she did notappear onthe payroll of July 8. Her testimony doesnot disclosethat she was stillin Respondent's employ on July 8, and accordingly theissuehas been resolvedin Respondent'sfavor.Having eliminated the foregoing,the remainderof the firstgroup of designation cards re-ceived in evidencetotal 163,a majority of the 317 previouslyfound to constitute the personnelin the appropriate unit at the time pertinent herein.See N.L.R.B. v. Somerset Shoe Co., 111F. 2d 681 (C. A. 1); Dolores, Inc., 98 NLRB 481; Cuffman Lumber Co., 82 NLRB 296; LewisMotor Co., 80 NLRB 1134; Robeson Cutlery Co., 67 NLRB 481; Hobbs Wall and Co., supra;and JamestownMetal EquipmentCo., 17 NLRB 813.Therestill remains the second groupof 14 cards, the majority of which, in the view of theundersigned,are tobe added tothe foregoingtotal; thisfigure isimmediately reduced to 13,however, in view ofthere being 2 cardsfor TroyBoone,only 1 of which has been counted.Nine of thesecards weresigned in June 1950; of the remaining3,2 were signedin July and 1in Septemberof that year.Itwill be recalledthat thiswas duringthe initial stages of theorganizational campaignby Machinists which culminated in an election in September 1950.This election was lost by the Unionas a resultof Respondent's unfair laborpractices and theelection was later set aside.The campaign resumed in January or February of 1951, as here-9Sigmficantly,Respondent promptly recognizedthe CIOin the following September on thebasis of a card check conducted by a State employee in the same manner as Zimring. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDinabove described.Under these circumstances,the undersigned deems this group of cards tobe reasonably current cards signed in support of Machinists during the same organizationalcampaign and properly receivable in evidence,although, as will appear,some have not beenincluded for other reasons.See Safeway Stores, Inc.,99 NLRB 48.Two of the cards, those of Long and Minneci are duplicates,and the cards of these twoemployees have already been counted as part of the larger and later group;hence, their cardsin this group, General Counsel's Exhibits Nos. 257 and 261, have not been counted.Two cards,those of Donald Hanson and Robert Lange,General Counsel's Exhibits Nos. 256 and 262, areundated; the signers are still in Respondent's employ.As these cards must have been signedno earlier than mid-1950,when Machinists' organizational started,they have been includedherein;althoughHanson was not on the July 8 payroll, the testimony of Office ManagerMcCreary demonstrates his employee status at that time.The card of Elizabeth Haven,General Counsel's Exhibit No.258, has been counted;she too,as shown by McCreary's testimony,was an employee,although not listed on the July 8 payroll.The card of Frank Firmat,General Counsel's Exhibit No. 250, and dated June 15, 1950, hasbeen counted.Firmat was found in the prior Board proceeding to have been discriminatorilydischarged on September7, 1950,and Respondent is apparently still resisting compliance withand enforcement of that decision;Firmat,of course,remained an employee after his dis-criminatory discharge.The remaining cards, seven in number,those of V.M. Davis,M. G. DeLongfield,Valone,McDaniel,Jefsen,T. Boone, and R. S. Montanez,have been included. Montanez was drafted inNovember 1950 into the Armed Services from Respondent's employ.He has been home twiceon furloughs during 1951,and during each of these worked at the plant. Under these circunrstances, the undersigned finds that Montanez has a reasonable expectation of returning toRespondent's employ.His signature, itmay be noted, was identified by his wife, L.Montanez. toIn view of the foregoing considerations,the undersigned finds that during the actual work-week ending July 6 or 7, 1951,Machinists was duly designated by 174 of the 317 employees inthe above-described appropriate unit, these constituting a clear majority therein. It isfound that as of that date and at all time thereafter,Machinists,by virtue of Section 9 (a) oftheAct was and now is the duly designated representative of the employees in the above-described appropriate unit for the purposes of collective bargaining with respect to rates ofpay, wages,hours of employment,or other conditions of employment.3.The refusal to bargainRespondent admitted in its answer that it refused to bargain with Machinists,although notconceding the commission of any unfair labor practices. The facts in this case not only bolsterthe admission,but also establish the commission of an unfair labor practice in this respect.Itisdeemed cumulative and unnecessary to detail the host of evidence demonstrating Re-spondent's unwillingness to recognize and deal with Machinists and, accordingly,only enoughto establish Respondent's attitude herein is set forth.As found above,the election held in September 1950 was set aside as the result of Re-spondent's unfair labor practices.The organizational campaign was resumed by the Union and,onMarch 20,Organizer Delmar Gordon wrote to Respondent,requested recognition asbargaining agent for a plantwide unit, requested a meeting,and offered to prove Machinists'majority through a disinterested party; this request was ignored.On May 15, 1951,Gordonsent an identical letter to Respondent and this, too, was ignored.There were a number oftelephone conversations between various officials of the Union and President White and Vice-President Hersey of Respondent on the topic of recognition.It is sufficient to point out thatWhite admittedly said during meetings in April and June with Representative Skagen of Ma-chinists that he would never recognize Machinists and that he refused to sign a contract withMachinists.Moreover,President Snider of Machinists telephoned White on July 6 in anattempt to avert a strike which had been voted in protest of the discharges of Goff andRounsavell as well as the refusal to recognize Machinists.Snider asked White to meet withhim, stating that Machinists represented a majority of the employees,and urged him to do soin order to avoid a strike.Snider stressed the fact that he was willing to submit evidence thatio The originalcomputation of 163 cards in the first group included the card of JuanValdez,datedFebruary 25, 1951, whowas draftedinto the ArmedServiceson April 3.He, of course,isentitled to reemployment under Federal legislation covering returningservicemen.On the otherhand, the undersigned is uncertainwhether the decision in W. W.Holmes Co., 72 NLRB 39, reflectscurrent Boardpolicy on thisissue.In any event, theinclusion or exclusion of his card would not affect the result herein. KNICKERBOCKER PLASTIC CO., INC.531the Union represented a majority of the employees and would submit such evidence to White.The latter refused to say anything to Snider,but merely referred him to his attorney, whomhe refused to identify.The record amply demonstrates that this was purely a dilatory andevasive tactic frequently indulged in by White and that the statement of referral to his attorneywas not uttered in good faith.Significantly.White expressed no doubts at the time as towhether Machinists did in fact represent a majority of the employees.All demands for rec-ognition were for a plantwide unit and no issue has been raised as to any misunderstanding onthat score;in fact there was none.uThe undersigned finds that the refusal to bargain with Machinists was not caused by anydoubt concerning the number of employees who had designated Machinists as their bargainingrepresentative.As will appear below, the CIO did not commence, actual organizational activitiesatRespondent's plant until September of 1951;hence this could not have been a legitimateoperative factor in Respondent's decision.The prompt recognitionof the CIOin September,discussed below,on the basis of the same type of card check proposed by Machinists,demon-strates that it was the labor organization,Machinists,that Respondent objected to and notwhether or not it had a majority.Respondent's conduct was rather a positive rejection of the entire principle of collectivebargaining,inasmuch as it was contrary to the wishes of a majority of its employees. More-over, where,as here, the attitude of Respondent was in effect that it would not bargain withMachinists under any conditions,itcannot now plead that sufficient proof of a majority wasnot furnished it. Lebanon Steel Foundry v. N. L. R. B.,130 F.2d 404(C. A. D. C.),cert.denied 317 U. S. 659,and N.L. R. B. v.Clarksburg PublishingCo., 120 F.2d 976(C. A. 4).Significantly,on July 9, after the start of the strike,President Snider attempted to settle theissue of representation with bothVice-President Hersey and President White of Respondent.Snider offered to meet withWhite,but the latter refused, merely repeating that Snider wouldhave to see his attorney,and refused to identify the latter.That the strike had started did not,of course,excuse Respondent from its duty to bargain with the majority representative.N. L. R. B.v. Deena Artware, Inc., 198 F.2d 645(C. A. 6).The undersigned finds, therefore,that Respondent's refusal to recognize and deal with theUnion on July 6 constituted a reaffirmation of its prior similar conduct.The undersignedfurther finds that on July 6, 1951,and at all times thereafter, Respondent has refused to bar-gain collectively with the Union and has thereby interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteedby the Act.D.The strike1.The factsAs heretofore found, Goff and Rounsavell were discriminatorily discharged by Respondenton June 18 and 25, 1951, respectively. From March 1951 on, as well as in 1950, Machinistshad been attempting in vain to achieve recognition from Respondent, and on July 5 the mattercame to a head. According to the credited testimony of Gordon, 2 meetings were held at theunion hall on that date, 1 for each shift. Gordon addressed identical remarks to each meetingand informed the employees that there had been discharges for union activities, naming Goffand Rounsavell,and that Respondent was still refusing to bargain with Machinists. Interna-tional Representative Skagen also spoke of the futile attempts to achieve recognition and ofRespondent's expressed intent to resist organizationby Machinists. The unionrepresentativesasked theassemblageto consider a strike vote.The vote was taken and was unanimously in favor of a strike. A strike committee waschosen and empowered to call a strike when its members deemed it necessary. On the follow-ing day, July 6, the committee met and voted to call a strike for the morning of July 9. Lateron the day of July 6, President Snider attempted to avert the strike by telephoning PresidentWhite of Respondent and pointing out that hewas willing to meet with him and present evidenceof the majority representation by Machinists. White rejected Snider's request for a meetingand the attempt to avoid a strike failed. Clearly, this refusal to meet on July 6 constitutes byitself a refusal to bargain and was an added cause for the strike, which presumably Sniderwas in a position to call off.The strikestarted on the morningof July9 and picket lines were established at the plant.On July 10and 11, Respondent wired 138 employeeswho hadfailed to report for work afterti There is evidence that United Rubber, Cork, and Linoleum Workers did some organiza-tional work at Respondent's plant in 1951,the dates of this being uncertain. However, Respon-dentmade no claim based thereon to Machinists at the time, and no evidence of any sub-stance was developed concerning the nature and extent of this activity. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe establishment of the picket lines,that their failure to report for work had been withoutpermission and that"unless you are atwork Wednesdayregular working hours[July 11] wewill considerthat you havevoluntarily terminated your employment with us.On July 12, Machinistswrote to Respondent in response to the wire and stated that Machinistswas the authorized representativeof the employees not only forthe purpose of negotiatingconditions of employment,"but also in connection with the present disputewith yourcompany."The letter pointed out,as was the fact, that thestrikers had retained their employee status;were merely respecting picket lines,and would return as soon as the lines were removed.The letterclosed by pointingout that, contraryto the wordingof the wire,the employeeswere not resigning or terminating their employment.As heretofore found,this wire from Respondent was intended to permanently sever the em-ployment of the strikers and those who had refusedto crossthe picket line. Respondent'spersonnel records disclosethat on July31 it terminatedemployees who didnot report forwork during the strike and the testimony of Office ManagerMcCreary shows that anyone whodid notreturn to work as providedby the wirewas "automatically terminated." The termina-tion by Respondent,in a letterof July 26,of the hospitalization and medical coverage of thoseemployeeswho hadfailed toheed the wire,demonstrates that the wireof July 10 and 11meant precisely what it said and that the strikers were dischargedon July 10and 11 and thedecision reaffirmed on July 26.Moreover,which of thesedates was the date of their dis-charge is immaterial as the remedy in this case would be unaffected.The picketing continued until sometime in December,although the Union did attempt againto obtain recognition by a letter requesting same on October15, 1951. This,like its prede-cessors, was ignored.In December,the picketing was called off when certain conferenceswere held in an effort to settle the strike.These efforts,which appear to have been markedby Respondent acquiring and disposing of legal counsel in rapid fashion,were unsuccessful.The strike continued without picketingactivity until March 24, 1952,when Machinists wroteto Respondent,as follows:Please be advised that each of your striking employees is hereby unconditionallyoffering to return to work for your Company.Will you please advise the undersigned when these employees should report to work orif you wish you may advise the employees directly the date on which they should return.Following a consistent pattern,Respondent made no replyto thisletter.2.ConclusionsThe employees of Respondent who commenced a strike onJuly 9, and thisgroup includesdischargeesGoff and Rounsavellwho joinedthe strikeand pickets on that occasion, wereimmunefrom dischargeinasmuchas they were engaged in a concertedactivity protected bythe Act. N.L.R.B. v. Mackay Radio &TelegraphCo., 304 U. S. 333.Moreover,as unfairlabor practice strikers,they couldnot be replaced by Respondent and, in fact, no contentionof this nature has been made.See N.L.R.B. v.Star BeefCo., 193 F. 2d 8 (C. A. 1).Nevertheless,Respondent dischargedthisgroup of strikers,as well as sympathizers whodid not report for work during the strike,because theyhad engagedin thisprotected con-certedactivity. It thusdiscriminatedwithrespect to their hire and tenure of employment inorder to discourage union membershipand therebyinterferedwith,restrained,and coercedits employees in the exerciseof theirright to engage in concerted activities for their mutualaid or protection.N.L.R.B.v.Deena Artware,supra;Longview FurnitureCo., 100 NLRB3Q1; Buzza-Cardoza,97 NLRB 1342;and Kallaher& Mee, 87 NLRB410. As heretofore noted,whether the discharges took placeon July10 or 26 is immaterial.These were protectedstrikers who were discharged and the only issue is one ofremedy; the remedyto be discussedhereinafterwill toll backpay during such period that the discharged strikers were unavailablefor employment.Kallaher & Mee, supraThe undersigned further finds that by Its discharge of the strikers Respondent added to theprevious causesfor the strike,as it alsodid by itsunlawful recognitionof the CIOdiscussedhereinafter,and that these flagrant unfair labor practices inevitably resulted in the prolonga-tion of this relatively long strike.E.Assistance and support to the CIO1.The factsThere is no evidencethat the CIOconducted any actual organizational activity among theemployees of Respondent prior to September1951 although, in 1950 and 1951,representatives KNICKERBOCKERPLASTIC CO., INC.533of the CIO urged Respondent to recognize it, predicating this claim primarily on the con-tractual arrangement between its Local 223 and Respondent's affiliated company in New YorkCity.in fact, Local 223 attempted on June 19,1951,to intervene in the prior Board proceed-ing, 96 NLRB 586, and on August 27, 1951,the motion was denied.Certain other charges andpetitions filed by the CIO, commencing on June 11, 1951,were not entertained by the Board,presumably in view of the record and history of this proceeding and its predecessor case.The record contains some testimony of a most unusual nature relative to the relationshipbetween PresidentWhiteof Respondent and one Tripode,an international representative forPlaythings,Jewelry and Novelty Workers Union, CIO. White testified that Tripode visited himsometime during June and July 1951;in view of the testimony by Louis Cohen, another in-ternational representative for the same organization,this visit probably took place after themiddle of June.According to White,Tripode, who did not testify herein, informed White thathe needed$1,500 because he was organizing another plant in the area known as Mattel Crea-tions, that he needed the money at once, and that he was unable to contact his associates inNew York City.White,who had previously met Tripode,promptly gave him a check for$1,500.On the following day White received a promissory note in the mails from Tripode for thisamount.The debt, if it be that,has not been paid and White has not requested payment there-of.In fact, White has allegedly had no further,communications with Tripode on the subjectand has taken no steps to collect the sum.The testimony of Louis Cohen casts considerable doubt on White's testimony as to the pur-pose of this financial transaction.Cohen, who was of equal rank with Tripode,testified thatthere was an election at Mattel Creations during the last few days of July;that he,Cohen,was assisted by approximately six workers to handle the campaign;that Tripode's only con-nection with the Mattel case was to assist Cohen during the last few days of the campaign.The undersigned does not credit White's testimony as to the purpose of this financial trans-action.However,although the organizational campaign by the CIO at Respondent's plantfollowed not long thereafter,the evidence is insufficient to support a finding that the financialtransaction between White and Tripode is related to the organization of Respondent's plantby the CIO.Itis also unnecessary to dwell upon unsupported testimony to the effect that thismoney was intended as a bribe for a Machinists'representative in exchange for dropping theMachinists'organizational campaign.The facts relative to the appearance of the CIO at Respondent's plant for organizationalpurposes are also of a most intriguing nature.The testimony of Herbert Barber it and Cohenamounts to the following.On or about September 4, Barber received a telephone call at theplant.The caller,who actually was Cohen but did not identify himself,informed Barber thatthe latter's name had been furnished by another employee;that he, the caller,had heard therewere difficulties in the plant; and that Barber ought to telephone one Cohen,a CIOrepresenta-tive, in order to help straighten out the matter.Cohen never identified himself during thisconversation,but did supply Barber with his, Cohen's, telephone number.Barber telephoned Cohen later that morning.Barber's skepticism with respect to unionorganization having been dispelled by Cohen, according to the testimony of the two, they agreedtomeet for lunch and did so on either September 4 or 5, at which time Cohen persuadedBarber to assist in a CIO organizational campaign.Barber agreed to form a committee; hereturned to the plant and enlisted the aid of an employee,Gonce,for the purpose of selectingone.The latter chose a committee and on or about the following day the committee visitedCohen's office,where he outlined an organizational procedure for them to follow.The com-mittee returned to the plant and commenced to solicit membership in the CIO.On September 7, Cohen wrote to White, advised him that Local 801 had been designated asmajority representative,and requested a meeting to discuss a contract.Cohen also filed arepresentation petition in Case 21-RC-2161 on or about September 15; this petition remainedpending for some time in the Regional Office and was dismissed in March 1952, on the groundthat this was in essence the same matter with respect to which intervention had not beenpermitted in the prior cases.On September 17, having received no reply to his letter.Cohen telephoned White and re-newed his request for a meeting.White stated that he was not ready to discuss the matterand referred Cohen to his attorney, Collins.Cohen telephoned Collins, informed the latterthat the CIO represented a majority of Respondent's employees, and offered to prove it.it As inthe prior case, the General Counsel attempted to establish that Barber was asupervisor.Although he was a skilled artisan and the only one of his craft in the plant, therecordwillnot support a finding that he was a supervisor.Despite the fact that his re-lationshipwithmanagement,inview of his position as niodelmaker and designer, wasinevitablya close one and closer than that of the rank-and-file production workers, noreliance has been placed thereon in the ensuing findings.283Z30 0 - 54 - 35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollins replied that he would call Cohen back after discussing the matter with his client.Collins promptly returned the call and agreed to recognize the CIO if it proved its majorityto an impartial body; they agreed to utilize the State of California Conciliation Service.A meeting was arranged for September 18 at the office of Collins and was attended byCollins,White,Hersey, an employee committee of 17, and a California conciliator, oneKoven. They agreed to a card check by Koven, who forthwith, in private, apparently devotedseveral hours to a comparison of the signatures on the CIO designation cards with those incompany records Significantly, Attorney Collins indicated that he was aware that Machinistswas very much in the picture.The unit utilized was one of all production and maintenance employees, save clericals,supervisors, and guards. The record does not show what disposition was made with respectto professionals whom the parties agreed to exclude from the unit found to be appropriate inthe instant proceeding. Nor does the record disclose what was the fate of experimental andtool and die shop employees whom the parties likewise agreed constituted a part of the ap-propriate unit herein. Koven promptly announced that the CIO had been designated by a clearmajority of the employees in the unit, certified the results of the cross check, and Cohen andCollins agreed to meet on the following morning, at which time Cohen was to present Collinswith a contract proposal. Cohen, in fact, did so on the following morning. Several meetingswere held by the union adherents for the preparation of contract proposals, and there wereseveral meetings by Cohen and a committee with Collins; present at the latter were White,Hersey, or both.On September 27, 1951, the parties entered into a contract, dated September 24, whoseduration was for a 2-year period expiring September 24, 1953, and from year to year there-afterThis contract is currently in effect and Respondent has recognized the CIO as bargain-ing agent since the aforementioned date. Management holds regular meetings with the Unionfor the purpose of discussing grievances, and these are attended by Vice-President Hersey.The contract also contains a wage reopening clause, each party being entitled to 2 reopeningson a 10-day notice. Indeed, one such reopening, presumably at the request of the CIO, hasalready taken place and the parties met on May 1, 1952, to discuss wages. These meetingswere suspended out of deference to the hearings before the undersigned and Cohen testifiedthatRepondent and the CIO had arranged to resume them upon the conclusion of the instanthearing. Presumably these meetings have already taken place.2.ConclusionsAs will appear, the position of the General Counsel has been sustained herein upon twoseparate grounds. Hence it is deemed unnecessary togo into a potential third ground, namely,the method by which the CIO organized the plant. Briefly, the record does not in any degreeof substance support the allegation of the complaint that Respondent permitted the CIO toorganize during working hours and assisted it therein. Similarly, it is unnecessary to go intoa potential fourth ground, namely, an analysis of the meetings at which the CIO adherentspresented their demands to Respondent and the treatment of such requests by Respondent.iSNor, for the same reason, need the undersigned pass upon the appropriateness of the unitutilized in the State proceeding. It is sufficient to say that the State proceeding can have novaliditywhatsoever in view of the Board having previously preempted this field and beingactually deeply engaged in determining the question concerning representation at Respondent'splant, not to mention its unravelling of Respondent's unfair labor practices. See Thayer Co.,et al.,99 NLRB 1122.(1) Ithas previously been found that Respondent refused to bargain collectively withMachinists on and after July 6, 1951, and that its employees then commenced a strike inprotest of this refusal to bargain as well as the discharges of Goff and Rounsavell. Moreover,the issue of representation had been before the Board since 1950, an election in that yearhaving been vitiated by Respondent's unfair labor practices, and on May 29, 1951, a TrialExaminer of the Board had recommended that this election be set aside; this recommenda-tion was later adopted by the Board on October 2 of that year. Despite this impressive total,Respondent nevertheless promptly recognized the CIO in September 1951 as the representa-tive of its employees. The haste with which such recognition was granted is apparent when itisnoted that Cohen addressed his initial communication to White on September 7 and thatrecognitionwas achieved on September 18. To recapitulate, with full knowledge of theis it is interesting to note that President White, although claiming that under Wage Stabili-zation Board regulations he could grantthe CIO onlya 2-cent per hour wage increase, didnevertheless in the contract grant a 5-cent per hour wage increase. KNICKERBOCKERPLASTIC CO., INC.535Machinists' organizational campaign and, of course, of its own flagrant unfair labor practicescalculated to break up the Machinists' campaign, Respondent promptly recognized the CIO.Inasmuch as Respondent has strongly attacked the cards relied upon by Machinists asproof of its majority, it is interesting to note the manner in which the CIO majority wasdemonstrated, this being the majority on which Respondent and the CIO rely in support oftheir contract. There was no identification of the cards by the signers or witnesses thereto.There was merely the informal turning over of this group of cards to a State employee whoapparently compared them with exemplars from Respondent's records. Since this type ofproof caused Respondent very little concern when the CIO was involved, the undersigned isat a lossto see how Respondent in good conscience can attack Machinists' proof of majorityin this proceeding. In the instant case, a field examiner of considerable experience withhandwriting on union-designation cards made the check and testified impressively concerninghis efforts; although the expert qualifications of the State employee are not disclosed by therecord, it is doubted that theywerein any degree superior to those of the field examiner.Moreover, assuming the existence of a majority of CIO cards in September 1951, this factis of no avail to Respondent. It had advised its employees in a most emphatic manner that itwouldnever recognizeMachinists, had discharged Machinists' leading adherents, refused tobargain,and in fact its conduct had resulted in a strike by its employees. It is all too clearand the undersigned finds that if the employees, in their desire to achieve union representa-tion,shifted from the labor organization disapproved by Respondent, this shift was causedbyRespondent's unfair labor practices. Such a loss of majority, it is well settled, can beremedied only by requiring bargaining with the previously established bargaining representa-tive. Franks Brothers v. N.L.RB., 321 U. S. 512.The undersigned does not find, despite the suspicious background, that Respondentarrangedfor the introduction of the CIO into its plant Nevertheless, it is well established that at thevery least a neutral employer who is confronted with conflicting representation claims mustnot negotiate a contract with one claimant until its right to be the bargaining representativehas been finally determined under the Act. Midwest Piping and Supply Co., 63 NLRB 1060. Asstated in that case, "the effect of such conduct is to accord unwarranted prestige and ad-vantage to one of two competing labor organizations and thereby prevent a free choice of theemployees."It is all too clear that Respondent not only did this in the present case, but that it did so inthe face of its previous unfair labor practices directed against Machinists, and while onnotice that the Board intended to conduct a new representation election. The undersigned con-cludes that Respondent deliberately intended and strove to defy the Board and make a farceof the Board proceedings against it. See Polynesian Arts 100 NLRB 542, and Alaska SalmonIndustry, 98 NLRB 1203.(2) But Respondent's recognition of the CIO is open to attack on still another ground, in-asmuch as the contract, as contended by the General Counsel, contains union-securitylanguageand there was, at the time of signing, a failure of compliance by Local 801 with theprovisions of Section 9 (f), (g), and(h), as required by the recent amendments to Section8 (a) (3) of the Act.The present agreement was executed on September27, 1951,by Respondent with bothLocal 801 and its International. Local 801 was chartered by its International on September5, 1951 and received its charter sometime after September 18. Local 801 has never obtainedunion-security authorization by virtue of a Board election. Furthermore, even applyingthe standards required under the amendments to the Act on October 22, 1951, Local 801had not, as required by the amendment to the proviso of Section 8 (a) (3) of the Act, achievedcompliance with the provisions of Section 9 (f), (g), and (h) "at the time the agreement wasmade or within the preceding twelve months." This was manifestly impossible inasmuch asLocal 801 did not achieve compliance until April 2. 1952.This presents the issue whether or not the contract contains union-securitylanguage. Inso deciding, the undersigned has in mind that Section 8 (a) (3) of the Act flatly and broadlyforbids all forms of discrimination, this being qualified solely by the provisos thereto whichpermit discrimination only under certain narrow and clearly specified circumstances.Section 2 of the contract provides as follows:All employees, who on the date of this Agreement, are members of the Union in goodstanding in accordance with its Constitution and By-Laws, and all employees who be-come members after that date shall, as a condition of employment, maintain theirmembership in the Union in good standing for the duration of this Agreement. Subjectto the pertinent provisions of applicable laws, particularly those set forth in N.L.R.B.Act as amended 1947. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a recent case.West Steel Casting Co.,98 NLRB 153,the Board in passing upon an almostidentical clause said as follows:The contract does not require any employee to become aunion member.For reasons set forth in Charles A. Krause Milling Co., [97 NLRB 536] thelegality of the contract is unimpaired by the fact that it contains no 30-day escape clause foremployees who were members of the Intervenor on the date of execution of the contract orthereafter.Nor, for reasons set forth in Davis Motor Company,Inc.. [97 NLRB 125] is thelegality of the contract impaired by the fact that the execution of the union-security clausewas not preceded by a union-shop authorization election, the requirement for such an electionhaving been eliminated by a recent amendment to the Act."The foregoing decision does not, however, dispose of the present problem, for in that caseitmust be assumed that the union had,previous to entering into the contract,achieved compli-ance with Section 9(f), (g), and(h).The problem still remains whether a maintenance-of-membership provision standing alone constitutes a form of union security which brings itwithin the purview of the proviso to Section 8 (a) (3) and requires compliance with the pro-visions of Section 9 (f), (g), and(h) of the Act as a condition precedent thereto.In Allied Chemical and Dye Corp.,97 NLRB 1248,the Board held,as in the above-quoteddecision,that a maintenance-of-membership clause was in fact a form of legal union se-curity and did not exceed the limitations on union security imposed by the Act.Inferentiallyitfollows that compliance with the provisions of Section 9 (f), (g), and(h) was necessary.However,like the West Steel Casting decision,there was presumably prior compliancewith those provisions add the instant problem was not treated with.The closest Board pronouncement on the topic appears in Standard Lime and Stone Co., 95NLRB 628. In that case the employer and the intervenor urged the application of the contract-bar rule.The petitioner contended that the contract contained a maintenance-of-membershipclause not authorized by an election under the Act prior to its amendment.14That contract pro-vided"All employees in the eligible unit at the plant shall have the right to belong to or not tobelong to the Union,and upon receipt of written authorization from any employee who is a mem-ber of the Union the Company agrees that such employee shall maintain his membership in theUnion for a period not to exceed one (1)year from the date of the written authorization.... 'The Board held:By the terms of the provision,the Employer agrees that employees who have executed thedues authorization form shall maintain their membership in the Intervenor.The factthat the provision does not state that maintenance of membership thereafter shall be acondition of employment does not prevent the provision from operating as a union-security clause.... In any event,the clear effe&t of the provision is to lead employeesto believe that the authority of the Employer will be applied to require maintenance ofmembership.The very existence in the contract of the provision therefore acts as arestraint upon employees desiring to refrain from union activities within the meaningof Section 7 of the Act.It Is immaterial that no action has been taken pursuant to themaintenance of membership provision. . . .Support for the foregoing view is found in Colonie Fiber,69 NLRB 589 and 71 NLRB 354,enforced 163 F. 2d 65(C.A. 2). Although that case involved the application retroactivelyof a maintenance-of-membership clause,itis` clear that a maintenance-of-membershipclause was there considered a form of union security.In view of the foregoing considerationsthe undersigned finds that, although this contract between Respondent and the CIO containedlegal union-security language,the parties thereto were not entitled to enjoy the benefits ofsame in a contract absent prior compliance with the provisions of Section 9 (f), (g), and (h)of thh Act. The contract was therefore an illegal contract.Nor can Respondent contend that application of the union-security clause was deferred.The contract stated solely that the maintenance-of-membership clause was"subject to thepertinent provisions of applicable law, particularly those set forth in NLRB Act as amended1947."Itisby now well settled that if a deferment of union-security language is to berecognized,the contractmust contain a specific provision to this precise effect.The lan-guage in the present contract does not constitute such a deferral clause.Moreover, thereIs no evidence of any nature that the parties intended by this language to defer the applicationof this union-security clause.See N.L. R. B. v.Gaynor News Co., 197 F. 2d 719,(C. A. 2);Red Star Express Lines v. N. L. R.B., 196 F. 2d 78 (C. A. 2); McGraw and Co., 99 NLRB695;andNationalMalleable and Steel Castings Co., 99 NLRB 737. Therefore, the only14Although in the instant case there was no need for an election,in view of recent Boarddecisions,the requirement for compliance with Section 9 (f), (g), and(h) is obviously on thesame footing as its predecessor requirement for a union-security election. See Mellin-Quincy Mfg.,Co., 98 NLRB 457, and Fein's Tin Can Co.,99 NLRB 158. KNICKERBOCKERPLASTIC CO.. INC.537reasonable interpretation of the clause is that the parties intended to limit the application ofthe union-security clause solely to those circumstances under which discrimination would bepermitted under the Act,rather than to defer the application of the entire union-securityclause. See Canada Dry Gingerale,97 NLRB 597, and H.Muehlstein and Co., Inc.. 98 NLRB 723.In view of the foregoing considerations,the undersigned finds that Respondent, by grantingrecognition to the CIO and entering into a collective-bargaining agreement with it, hasassisted and contributed support to that organization in violation of Section 8 (a) (2) of theAct, and has thereby interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed In Section 7 of the Act, thereby violating Section 8(a) (1) thereof.It is also found,since this contract contained union-security language and was entered intoat a time when the CIO was not authorized under the Act to enjoy the benefits of such anagreement,thatRespondent has thereby independently assisted and contributed supportto the CIO within the meaning of Section 8 (a) (2) of the Act, and that such conduct has inter-fered with,restrained,and coerced the employees of Respondent.See Mellin-Quincy Mfg.Co., supra,and Unique Art Mfg.,Co., 83 NLRB 1250.The -uMersigned further finds that Respondent,by granting recognition to the CIO andentering into an unlawful agreement with said organization at a time when Machinists wasthe lawful bargaining representative and was striking in protest of Respondent's prior unfairlabor practices, has added to the previous unfair labor practices which caused the strike.this inevitably resulting in the prolongation of the strike.It is further found that the record does not warrant a finding that Respondent's conductherein constituted domination of the CIO.F.The alleged discriminatory discharge of Ethel DemoginesEthel Demogines enteredthe employof Respondent on April 11, 1951. and quit on May 4,less than 1 month later.She reapplied for work, was rehired on August 9, and was dis-charged on August 22. 1951. These dates are taken from Respondent's records rather thanfrom her testimony which was confused on the topic.Demogines signed a card for Machinistsin April and testified that she distributed several cards to other employees.She attended nomeetings of the Union and did not participate in the strike which commenced after she, ofher own volition,had left Respondent's employ in May.According to Demogines,Foreman Smith, on rehiring her in August, instructed her nottoconversewith the girls on the picket litre.She originally testified that she had beenaddressed by a picket on that day but later stated that her chat with the picket had taken place3 or 4 days later. About 1 week later,Foreman Smith then asked Demogines, as she testified,"why did I punch in and talk to Betty ...He told me not to do it again."She was allegedlydischarged at the end of that shift by the night foreman,Schnetzler,who informed her thatthe reason for her discharge was "because Italked to Betty on the picket line andby punchthe card." (Emphasis added.)Schnetzler did not testify herein;it appears thatthenigtshift commenced while Foreman Smith was on duty and that Schnetzler then took over.Smith testified that he noted the following statement on the back of Demogines' termina-tionnotice. yi_z, "Checked in at 3:54 then went out and did not return to work until after 4:10 -she is a very poor worker according to Pete[Schnetzler]and has been absent a lot sincebeing hired.ThiswasseenbyLee Fred and Pete[presumably three supervisors.]."Respond-ent' s records disclose that Demogines worked but 2 days during the week ending August 12and but 3 in the following week.Smithfurther testified that he noticed Demogines when shepunched in that afternoon;that she forthwith left the plant;and that she was gone for sometime during which she was supposed to be at work.ConclusionsItwould appear that Respondent resented the fact that Demogines had punched in and thenleft the plant,thus receiving credit for time that she had not worked.Although there is noevidence of her purported lack of ability,the record demonstrates that her attendance duringher second period of employment had been poor.And while she had been observed in con-versationwith a picket, on the other hand it must be borne in mind that Demogines hadcrossed the picket line and appeared for work during a 2-week period despite the fact thatshe had signed a card for the Union.In sum,the evidence is susceptible of the interpretation that Respondent dischargedDemogines because she engaged in a conversation with a picket,thereby presumably identi-fying herself with Machinists and the strikers. However, in the belief of the undersigned, theevidence does not warrant such a finding.Respondent was attempting to operate its plantin the face of a protracted strike and would presumably retain any reasonably satisfactory 538DECISIONSOF NATIONAL LABORRELATIONS BOARDemployeeThe evidence demonstrates that Demogines,whose attendance record had beenpoor during her brief second period of employment,was detected in the act of claiming creditfor time that she had not put in on her job. Although the case is somewhat close, the evidencedoes not preponderate in favor of a finding that Respondent was discriminatorily motivatedin terminating the employment of Demogines.Accordingly,itwill be recommended thather case be dismissed.G. Interference, restraint, and coercion; additionaldiscrimination(1) The complaint alleges that Respondentdiscriminated against its striking employeesby notifying them on July 26, 1951, that their hospitalizationcoverageunder the Blue Crossplan and medical coverage under the American Motorists Insurance Company plan would beterminated on July 31.Ithas heretofore been found that Respondent intended to and did dischargeits strikingemployees on July 10 and 11 and that it reaffirmed said decision by its letter of July 26. Thisletter constituted a notice to discharged employees that their hospitalization and medical plancoverage had been terminated. It further informed them that they could not continue themedical insurance because it wasa group plan,but that they could, as individuals, continuethe hospitalization plan. In view of the foregoing, the undersigned rejects Respondent's con-tention that this was a maneuver to procure the return of these employees. The undersignedfinds, as heretofore, that these communications were announcements of a fait accompli andmeant precisely what they said on their respective faces.It is true that these medical and hospitalization benefits are a form of wages and, obviously,an employer is not required to finance strikers by remunerating them for worknot per-formed. General Electric Co., 80 NLRB 510. The present case is, however, distinguishableinasmuch as Respondent discharged these strikers because of their protected concertedactivities; this constituted discriminatorytreatmentof these employees and, as a part there-of, Respondent not only deprived them of their direct wage benefits, but also of their hospital-ization and medical benefits. This, too, constituted a discriminationagainst itsemployeesand an interferencewith their rightto engagein concerted activities; the loss of these bene-fitswill be further discussed in the recommended remedy below.(2) The record demonstrates that on several occasions Respondent attempted to underminethe strike and to negotiate with its employees individually Thus, on July 9, President White,according to the credited testimony of Rounsavell, asked a number of the strikers on thepicket line to return to work. Some minutes later, Vice-President Hersey made a similarrequest of the group. Again, on July 10, White urged the group to return to work And, onSeptember 10 or 11, according to Goff. Whiteconcluded a conversation with her by announcingthat he would neversigna contract with Machinists.However, an employer is under a continuing duty to take no action which the employees mayinterpret as undermining their collective-bargainingrepresentative. N.L.R B. v. Crompton-Highland Mills, Inc., 337 U. S. 217. Where, as here, the employer has caused its employeesto go on strike as the result of its unfair labor practices, including a refusal to bargain ingood faith, and directly solicits them to abandon their concerted activity, its contempt forthe collective-bargaining process is readily apparent. N L.R.B. v. Lettie Lee, 140 F. 2d243 (C. A. 9), and Cathay Lumber Co., 86 NLRB 157, enforced 185 F. 2d 1021 (C. A. 5).The undersigned finds that the foregoing conduct of inducing employees to abandon thestrike was an integral part of a pattern of unlawful opposition to the purposes of the Actand constituted interference, restraint, and coercion of the employees within themeaningof Section 7 of the Act. See Texas Co., 93 NLRB 1358.(3) As heretofore indicated, the record will not support a finding that Respondent solicitedand permitted the solicitation during working hours of membership in other labororganiza-tions while denying Machinists that privilege.The CIO did conduct an intensive organizational campaign, but not during working hours.While on one occasion a foreman directed employees to the office ofBarber,the primemover in the CIO campaign, it appears tnat a,. employee had asked her floorlady for thelocation of the office and that the latter had enlisted the assistance of the foreman. The onlyother item of any substance is that the employees who initially visited CIO Organizer Cohen'soffice were not docked any pay. In this connection, there was some testimony indicating thatVice-President Hersey may have known the purpose of themeeting atCohen's office andexpressed his sympathy therewith. The foregoing having been considered, the undersignedfinds that this allegation of the complaint is not substantially supported by the evidence. KNICKERBOCKER PLASTIC CO., INC.539IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection with theoperations of Respondent set forth in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in a number of unfair laborpractices, theundersigned will recommend that it cease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of the Act.Ithas been found that Respondent refused to bargain collectively with Machinists as theexclusive representative of its employees in an appropriate unit.Itwill accordingly berecommended that Respondent, on request, bargain collectively with Machinists as theexclusive representative of such employees with respect to rates of pay, wages,hours, andother terms and conditions of employment and, if an understanding is reached, embody suchunderstanding in a written contract.Ithas been found that Respondent unlawfully recognized and gave assistance to the CIOand unlawfully entered into a contract with said organization containing union-security pro-visions. It will, therefore, be recommended that Respondent withdraw recognition from theCIO and cease giving effect to the contract of September 27, 1951, or to any modification,extension, supplement, or renewal thereof, or to any superseding agreement with said labororganization. Nothing herein shall be construed as requiring Respondent to vary or abandonthe wages, hours of employment, rates of pay, or other substantive features of its relation-ship with the employees which may have been established in conformity with said agreement.Ithas been found that Respondent discriminated with respect to the hire and tenure ofemployment of Mary Ann Goff and Blanche Rounsavell on June 18 and June 25, 1951,respec-tively,because of their union activities and because they gave testimony under the Act.Itwill, therefore,be recommended that Respondent offer them full and immediate reinstate-ment to their former or substantially equivalent positions, without prejudice to their senior-ityor other rights or privileges. See The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch, 65 NLRB 827. It will further be recommended that Respondentmake them whole for any loss of pay they have suffered by reason of the discriminationagainst them by payment of a sum of money equal to that which each would have earned aswages from the date of the respective discriminations, June 18 and June 25, 1951, to the dateof a proper offer of reinstatement.Said loss of pay shall be computed on a quarterly calendarbasis in accordance with the formula adopted by the Board in F. W. Woolworth Co., 90NLRB 289. See Crossett Lumber Co., 8 NLRB 440.Itmay be noted that Goff and Rounsavell joined the strike of July 9 called in protest ofvarious unfair labor practices by Respondent, including their discharges. There is evidencethat while Goff was engaged in her strike activities, President White of Respondent offeredon or about August 31, 1951, to restore her to Respondent's employment and that Goff statedshe would be willing to return when the strike was over.Goff, however, was entitled to pursue the various objectives of the strike and elected to doso; in fact, at a previous date, July 12, Machinists had notified Respondent that all its strikingemployees were willing to return when the picketing and strike was over and that its repre-sentative status extended to the existing dispute of the employees with Respondent. HenceGoff, having joined the strike, was entitled to pursue the objectives thereof to the end of thestrike,successful or otherwise. As such she was further entitled to reinstatement at suchtime as she made an offer to return to work. Such an offer was made in her behalf by Machin-ists on March 24, 1952. Thus, she is to be made whole for any loss of pay subsequent to thedate of her discharge up to the time that Respondent offers her reinstatement, less any paythatmay have accrued during the period she was on strike and unavailable for employment.See Kallaher & Mee, supra. Any unsolicited offer of employment made while the employeeswere still on strike dim discharge Respondent's duty to offer reinstatement. See PecheurLozengeCo., 98 NLRB 496.Having found that the strike of July 9, 1951, was an unfair labor practice strike, and was infact prolonged by Respondent's later unfair labor practices, the undersigned will recommendthat Respondent offer immediate and full reinstatement to all of its employees who went on 540DECISIONSOF NATIONAL LABORRELATIONS BOARDstrike on July 9 and who were dischargedon July10 and11, 1951.15 Although there was noduty on the part of this group of dischargees to apply for reinstatement,such applicationwas in fact made on March 24,1952.See ThompsonCo., 100 NLRB 456. It willbe recom-mended that the group of discharged strikers be made whole for anyloss of paysufferedby reason of the discrimination against them,by paymentof a sum of money equal to thatwhich each would have earned as wages from the date of the discrimination to the date of aproper offer of reinstatement.This loss of pay is tobe computed in the same manner asthat of Rounsavell,heretofore described.Itmay be noted that although the strike ended in March 1952,picketing ceased in December1951.Thus, it may be that some,if not all, of the discharged strikers were available foremployment on and after December 1951.In that event,the period for the tolling of back payfor wilful losses will terminate in December 1951,for as dischargees there was no duty ontheir part to apply for reinstatement.See Wood Manufacturing Co., 95 NLRB 633, and Root-Carlin, Inc., 92 NLRB 1313.Itis further recommended,in the event any of the discharged strikers incurred medicaland hospitalization expenseswhichwould have been covered by the canceled medical andhospitalization plans, that Respondent make them whole for such expenses.Itnot appearing that Local 223 has committed any unfair labor practices herein,itwill berecommended that the complaint against it be dismissed.In the view,f the undersigned,the unfair labor practices found above manifest on thepartof the Respondent a fundamental and extreme antipathy to the objectives of the Act and warrantan inference that the commission of other unfair labor practices may be anticipated in thefuture.The undersigned will therefore recommend that Respondent be ordered to cease anddesist from in any manner Interfering with, restraining,or coercing Its employees In theexercise of the rights guaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.InternationalAssociation of Machinists, District Lodge No. 727; Playthings,Jewelryand Novelty Workers International Union, CIO;Playthings and Novelty Workers InternationalUnion,Local 223,CIO; and Amalgamated Plastic Toys and Novelty Workers Union, Local801 of the Playthings.Jewelry and Novelty Workers International Union, CIO,are labororganizations within the meaning of Section 2 (5) of the Act.2.All production,maintenance,shipping,and receiving employees of Respondent in itsplant at Glendale, California,including experimental and tool and die shop employees, butexcluding office,clerical,and professional employees,watchmen,guards,and supervisors,constitute a unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.International Association of Machinists,District Lodge No. 727, was on July 6, 1951,and at all times thereafter has been the exclusive representative of the employees in theafore described appropriate unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.4.By refusing to bargain collectively with International Association of Machinists,District Lodge No. 727, on July 6, 1951,as well as at all times thereafter,as the exclusiverepresentative of Its employees in an appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By granting recognition to Playthings.Jewelry and Novelty Workers InternationalUnion, CIO, and to Amalgamated Plastic Toy and Novelty Workers Union,Local 801, of thePlaythings,Jewelry and Novelty Workers International Union, CIO,and by entering into anunlawful collective-bargaining agreement with said labor organizations, Respondent hasengaged in and Is engaging in unfair labor practices within the meaning of Section 8 (a)(2) of the Act.6.By discriminating in regard to the hire and tenure of Mary Ann Goff, Blanche Rounsavell,and also all of its employees whom it discharged on July 10 and 11, 1951,and by discrimi-natorily canceling the medical and hospitalization plans covering Its discharged employees,Respondent has engaged In and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.is Two of the dischargees havingsince deceased, the remedy In those instances is limitedsolely to a making whole of their respectiveestatesfor loss of pay, if any. KNICKERBOCKERPLASTIC CO., INC.5417.By discriminating against Mary Ann Goff and Blanche Rounsavell because they hadgiven testimony under the Act, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (4) of the Act.8.By interfering with,restraining,and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.10.Respondent has not discriminated with respect to the hire and tenure of employment ofEthel Demogines within the meaning of Section 8(a) (3) of the Act.11.Playthings,Jewelry and Novelty Workers International Union,Local 223.CIO, has notengaged in any unfair labor practices.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL withdraw and withhold all recognition from Playthings,Jewelry and NoveltyWorkers International Union,CIO, and from Amalgamated Plastic Toy and NoveltyWorkers Union.Local 801,of the Playthings,Jewelry and Novelty Workers InternationalUnion,CIO, or any successor thereto, as the representative of any of our employees forthe purpose of dealing with us concerning grievances,labor disputes,wages, hours ofemployment,or other conditions of employment.WE WILL NOT perform or give effect to our agreement of September 27, 1951, withthe above-named labor organizations, or to any modification,extension,supplement, orrenewal thereto,or to any superseding agreement with said organizations.WE WILL bargain collectively on request with international Association of Machinists,District Lodge No.727, as the exclusive representative of all employees in the bargain-ing unit described below with respect to wages, rates of pay, hours of employment, orother terms and conditions of employment,and if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:All production,maintenance,shipping,and receiving employees at our plant at Glendale,California,including experimental and tool and die shop employees,but excludingoffice,clerical,and professional employees, watchmen,guards, and supervisors.WE WILL offer to Mary Goff and BlancheRounsavell and to all employees discharged onJuly 10 and 11,1951,immediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privilegespreviously enjoyed and we will make them whole for any loss of pay suffered as wellas for medical and hospitalization expenses incurred as a result of our discriminationagainst them.WE WILL NOT discriminate in regard to hire or tenure of employment, or any termor condition thereof,against any employee because of membership in or activity onbehalf of International Association of Machinists,District Lodge No. 727.WE WILL NOT discriminate in any manner against any employee who has giventestimony in a proceeding before the National Labor Relations Board.WE WILL NOT in any other manner interfere with,restrain, or coerce our employeesin the exercise of the right to self-organization, to form labor organizations,to joinor assist International Association of Machinists, District Lodge No. 727, or any otherlabor organization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain fromanyor all of such activities,except to the extentthatsuch rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain,or to refrain from becoming or remain-ingmembers of International Association of Machinists,District Lodge No. 727, or of any 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization,except to the extent that this right may be affected by an agreementexecuted in conformity with Section 8 (a) (3) of the Act.KNICKERBOCKERPLASTIC CO., INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.OHIO FERRO ALLOYS CORPORATIONandWILLIAM J.BARICSKA,JAMESVANCHURA,LOUIS BERNARDO,LEWIS PALMER, WALTER ORZOLEK, DAVID W. MORGAN,EDWIN LOWE HOOD, PETER A. SAVAGE, KARL W.KINDBERG, JOHN STAN, FRANK J. KUTKAL, JR., STAN-LEY ZUBOSKI, EDWARD CHRISTOPHER, PETE DAGRAVE,EDWIN E. NIXON, CHARLES W. SOLAK, R. R. HELMA,JAMES A. MILLER, MIKE MORAN, JR., HAROLD GRIMIN-GER, EDWARD SMITH, CLARENCE HOOD, JR., ANDYKLIKA, JOHN TAYLOR, WILLIAM J. SIMPSON, LOUISZALENSKI, JOHN A. KALO, HERMAN JOHNSON, WILLIAMF.SABOTA, JOSEPH W. FRANCZAK, JOSEPH OTTO,MARY S. JONES, EDWARD DOLEZAL, AND CHARLES T.MOORE. Case No. 8-CA-650. April 30, 1953DECISION AND ORDEROn November 20, 1952, Trial Examiner Thomas S. Wilsonissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices within the meaning of Section8 (a) (1) and (3) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommenda-tions, with the following additions and modifications.tAs stated in the Intermediate Report, the United Mine Workersstruck for recognition at 6 a. m. on November 17, 1951. Laterthatmorning the Respondent advised the union officers that at The Trial Examiner erroneously reported that one of the complainants who took a leadingrole in prevailing upon the employees to file charges,had been elected president of the UnitedMine Workers'Local in the Respondent's plant.The TrialExaminer apparently referred toemployee Lewis Palmer.The record shows, and we find, that Palmer had not been electedpresident of the Local and that he had not held any other officein the Union.104 NLRB No. 73.